        Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 1 of 43



 1   KESSLER TOPAZ
       MELTZER & CHECK, LLP
 2   ANDREW L. ZIVITZ (pro hac vice)
     (azivitz@ktmc.com)
 3   MATTHEW L. MUSTOKOFF (pro hac vice)
     (mmustokoff@ktmc.com)
 4   ERIC K. GERARD (pro hac vice)
     (egerard@ktmc.com)
 5   280 King of Prussia Road
     Radnor, PA 19087
 6   Tel: (610) 667-7706
     Fax: (610) 667-7056
 7
     Counsel for Lead Plaintiff E. Öhman J: or Fonder AB and
 8   Co-Lead Counsel for the Class
 9   BERNSTEIN LITOWITZ BERGER
       & GROSSMANN LLP
10   JONATHAN D. USLANER (Bar No. 256898)
     (jonathanu@blbglaw.com)
11   JOHN C. BROWNE (pro hac vice)
     (johnb@blbglaw.com)
12   JEROEN VAN KWAWEGEN (pro hac vice)
     (jeroen@blbglaw.com)
13   2121 Avenue of the Stars, Suite 2575
     Los Angeles, CA 90067
14   Tel: (310) 819-3472
15
     Counsel for Lead Plaintiff Stichting Pensioenfonds PGB and
16   Co-Lead Counsel for the Class

17   [Additional counsel listed on signature page]
18                                UNITED STATES DISTRICT COURT

19                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

20                                        OAKLAND DIVISION

21   In Re NVIDIA CORPORATION SECURITIES               Case No. 4:18-cv-07669-HSG
     LITIGATION
22                                                     PLAINTIFFS’ MEMORANDUM OF LAW
23                                                     IN OPPOSITION TO MOTION TO
                                                       DISMISS CONSOLIDATED CLASS
24   This Document Relates to: All Actions             ACTION COMPLAINT

25                                                     Date:          October 31, 2019
                                                       Time:          2:00 p.m.
26
                                                       Judge:         Hon. Haywood S. Gilliam, Jr.
27                                                     Courtroom:     2

28
                                                                          Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
         Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 2 of 43



 1                                                     TABLE OF CONTENTS
 2                                                                                                                                          Page
 3   STATEMENT OF RELIEF SOUGHT ............................................................................................... 1

 4   STATEMENT OF ISSUE TO BE DECIDED .................................................................................... 1

 5   MEMORANDUM OF POINTS AND AUTHORITIES ..................................................................... 1

 6            INTRODUCTION ................................................................................................................... 1

 7            STATEMENT OF FACTS ...................................................................................................... 3

 8                      NVIDIA’s Reliance on Its Gaming Segment and the China Market .......................... 3

 9                      A New Cryptocurrency “Bubble” Develops ............................................................... 4

10                      Defendants Repeatedly Deny the Importance of Sales to Cryptocurrency Miners in
                        Driving NVIDIA’s Revenues ...................................................................................... 4
11
                        Defendants Knew That Miners Were Behind NVIDIA’s Stellar Gaming Growth ..... 6
12
                        The Truth Emerges ...................................................................................................... 8
13
              ARGUMENT .......................................................................................................................... 9
14
                        Plaintiffs Adequately Plead Loss Causation................................................................ 9
15
                        Plaintiffs Adequately Plead Material Misrepresentations and Omissions ................ 15
16
                        1.         Defendants Falsely Denied That Cryptocurrency Mining Was a Material
17                                 Driver of NVIDIA’s Revenues ...................................................................... 15

18                      2.         Defendants’ Assurances That NVIDIA’s Growth Was “From Sales of
                                   GeForce GPU Products For Gaming” Were False and Misleading .............. 21
19
                        3.         Defendants’ Statements Identifying the Purported Drivers of Gaming
20                                 Revenues Were False and Misleading ........................................................... 23

21                      4.         Defendants’ Statements That the “Vast Majority” of Miner Demand Was
                                   Served through the Crypto SKU and Omissions of NVIDIA’s GeForce
22                                 Revenues from Miners Were False and Misleading...................................... 25

23                      Plaintiffs Adequately Plead Scienter ......................................................................... 28

24                      1.         Defendants Had Access to Data Showing NVIDIA’s Gaming Segment’s
                                   Reliance on Cryptocurrency Miners .............................................................. 28
25
                        2.         Defendants’ Public Statements Confirm That They Either Had Access to the
26                                 Internal Data or Were Deliberately Reckless in Making Them .................... 32

27                      3.         The Core Operations Doctrine Further Supports Scienter ............................ 33

28                      4.         Defendants Offer No Credible Alternative for Their Statements .................. 34
                                                                         i                                      Case No. 4:18-cv-07669-HSG
                       PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                        CLASS ACTION COMPLAINT
     Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 3 of 43



 1                Plaintiffs Adequately Plead Control Person Liability ............................................... 35
 2      CONCLUSION ..................................................................................................................... 35

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  ii                                    Case No. 4:18-cv-07669-HSG
                 PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                  CLASS ACTION COMPLAINT
         Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 4 of 43



 1                                                    TABLE OF AUTHORITIES
 2                                                                                                                                       Page(s)
 3   Cases

 4   In re Aqua Metals, Inc. Sec. Litig.,
         2019 WL 3817849 (N.D. Cal. Aug. 14, 2019) .............................................................................35
 5
     Berson v. Applied Signal Tech., Inc.,
 6      527 F.3d 982 (9th Cir. 2008) ................................................................................................ passim
 7   In re Cadence Design Sys., Inc. Sec. Litig.,
         692 F. Supp. 2d 1181 (N.D. Cal. 2010)........................................................................................34
 8
     Cement & Concrete Workers Dist. Council Pension Fund v. Hewlett Packard Co.,
 9
        964 F. Supp. 2d 1128 (N.D. Cal. 2013)........................................................................................13
10
     In re ChinaCast Educ. Corp. Sec. Litig.,
11       809 F.3d 471 (9th Cir. 2015) ........................................................................................................34

12   In re Daou Sys., Inc.,
         411 F.3d 1006 (9th Cir. 2005) ..........................................................................................14, 18, 31
13
     Dura Pharm. v. Broudo,
14      544 U.S. 336 (2005) .......................................................................................................................9
15   ESG Capital Partners, LP v. Stratos,
        828 F.3d 1023 (9th Cir. 2016) ......................................................................................................35
16
     In re Finisar Corp. Sec. Litig.,
17       2017 WL 1549485 (N.D. Cal. May 1, 2017)....................................................................13, 30, 33
18   In re Finisar Sec. Litig.,
19       646 Fed. App’x 506 (9th Cir. 2016) .............................................................................................16

20   Fleming v. Impax Laboratories Inc.,
        2018 WL 4616291 (N.D. Cal. Sept. 7, 2018) .........................................................................14, 15
21
     In re Fusion-io, Inc. Sec. Litig.,
22       2015 WL 661869 (N.D. Cal. Feb. 12, 2015) ................................................................................25

23   In re Gilead Scis. Sec. Litig.,
         536 F.3d 1049 (9th Cir. 2008) ............................................................................................9, 11, 12
24
     Hatamian v. Advanced Micro Devices, Inc.,
25      87 F. Supp. 3d 1149 (N.D. Cal. 2015)....................................................................................20, 21
26   In re Immune Response Sec. Litig.,
         375 F. Supp. 2d 983 (S.D. Cal. 2005) ....................................................................................26, 27
27

28
                                                                         iii                                     Case No. 4:18-cv-07669-HSG
                         PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                          CLASS ACTION COMPLAINT
         Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 5 of 43



 1   Institutional Inv’rs Grp. v. Avaya,
         564 F.3d 242 (3d Cir. 2009) .........................................................................................................33
 2
     In re Intuitive Surgical Sec. Litig.,
 3       2017 WL 4355072 (N.D. Cal. Sept. 29, 2017) .............................................................................20
 4   In re Iso Ray, Inc., Sec. Litig.,
 5       189 F. Supp. 3d 1057 (E.D. Wash. 2016).....................................................................................12

 6   Khoja v. Orexigen Therapeutics, Inc.,
        899 F.3d 988 (9th Cir. 2018) ......................................................................................15, 22, 23, 24
 7
     Lloyd v. CVB Fin. Corp.,
 8      811 F.3d 1200 (9th Cir. 2016) ....................................................................................10, 14, 16, 31

 9   Makor Issues & Rights, Ltd. v. Tellabs, Inc.,
       513 F.3d 702 (7th Cir. 2008) ........................................................................................................33
10
     Martin v. Quartermain,
11     732 F. App’x 37 (2d Cir. 2018) ....................................................................................................20
12   Miller v. Thane Int’l, Inc.,
        519 F.3d 879 (9th Cir. 2008) ........................................................................................................15
13
     Mineworkers’ Pension Scheme v. First Solar Inc.,
14
        881 F.3d 750 (9th Cir. 2018), cert. denied, 139 S. Ct. 2741 (2019) ............................9, 10, 11, 13
15
     Mulligan v. Impax Labs, Inc.,
16      36 F. Supp. 3d 942 (N.D. Cal. 2014)............................................................................................21

17   No. 84 Emp’r-Teamster Joint Council Pension Tr. Fund v. Am. W. Holding Corp.,
        320 F.3d 920 (9th Cir. 2003) ........................................................................................................34
18
     In re Novatel Wireless Sec. Litig.,
19       830 F. Supp. 2d 996 (S.D. Cal. 2011) ....................................................................................12–13
20   Nursing Home Pension Fund Local 144 v. Oracle Corp.,
        380 F.3d 1226 (9th Cir. 2004) .............................................................................................. passim
21
     Nuveen Mun. High Income Opportunity Fund v. City of Alameda,
22      730 F.3d 1111 (9th Cir. 2013) ......................................................................................................13
23   Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund,
24     135 S. Ct. 1318 (2015) ...............................................................................................19–20, 24, 28

25   Provenz v. Miller,
        102 F.3d 1478 (9th Cir. 1996) ..........................................................................................11, 26, 27
26
     In re Quality Sys., Inc. Sec. Litig.,
27       865 F.3d 1130 (9th Cir. 2017) .............................................................................................. passim

28
                                                                        iv                                    Case No. 4:18-cv-07669-HSG
                        PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                         CLASS ACTION COMPLAINT
         Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 6 of 43



 1   In re Questcor Sec. Litig.,
         2013 WL 5486762 (C.D. Cal. Oct. 1, 2013) ................................................................................22
 2
     Reese v. Malone,
 3      747 F.3d 557 (9th Cir. 2014) ................................................................................................ passim
 4   In re Resonant Inc. Sec. Litig.,
 5       2016 WL 6603953 (C.D. Cal. Sept. 6, 2016) ...................................................................16, 17, 18

 6   Robb v. Fitbit Inc.,
        216 F. Supp. 3d 1017 (N.D. Cal. 2016)..................................................................................30–31
 7
     Rok v. Identiv, Inc.,
 8      2017 WL 35496 (N.D. Cal. Jan. 4, 2017).....................................................................................15

 9   S. Ferry LP, # 2 v. Killinger,
         542 F.3d 776 (9th Cir. 2008) ............................................................................................29, 33, 34
10
     S. Ferry LP #2 v. Killinger,
11       687 F. Supp. 2d 1248 (W.D. Wash. 2009) .............................................................................32, 33
12   Schueneman v. Arena Pharm., Inc.,
        840 F.3d 698 (9th Cir. 2016) ..................................................................................................15, 34
13
     SEC v. Todd,
14
        642 F.3d 1207 (9th Cir. 2011) ................................................................................................21, 23
15
     Shenwick v. Twitter, Inc.,
16      282 F. Supp. 3d 1115 (N.D. Cal. 2017)............................................................................23, 23–24

17   In re Silicon Storage Tech., Inc., Sec. Litig.,
         2007 WL 760535 (N.D. Cal. Mar. 9, 2007) .................................................................................18
18
     In re Snap Inc. Sec. Litig.,
19       2018 WL 2972528 (C.D. Cal. June 7, 2018) ..........................................................................24, 27
20   In re Solarcity Corp. Sec. Litig.,
         274 F. Supp. 3d 972 (N.D. Cal. 2017)..........................................................................................25
21
     In re STEC Inc. Sec. Litig.,
22       2011 WL 2669217 (C.D. Cal. June 17, 2011) ..............................................................................27
23   Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
24       551 U.S. 308 (2007) .........................................................................................................28, 30, 32

25   In re Toyota Motor Corp. Sec. Litig.,
         2012 WL 3791716 (C.D. Cal. Mar. 12, 2012) .............................................................................31
26
     In re VeriFone Holdings, Inc. Sec. Litig.,
27       704 F.3d 694. (9th Cir. 2012) .......................................................................................................28

28
                                                                        v                                     Case No. 4:18-cv-07669-HSG
                        PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                         CLASS ACTION COMPLAINT
          Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 7 of 43



 1   Zaghian v. Farrell,
        675 F. App’x 718 (9th Cir. 2017) .................................................................................................20
 2
     Statutes
 3
     15 U.S.C. § 77z-1(b)(1) ......................................................................................................................18
 4
     15 U.S.C. § 78u-5 (c)(1)(A)(i)............................................................................................................20
 5
     Other Authorities
 6
     Fed. R. Civ. P. 15 ...............................................................................................................................35
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            vi                                      Case No. 4:18-cv-07669-HSG
                          PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                           CLASS ACTION COMPLAINT
        Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 8 of 43



 1                                  STATEMENT OF RELIEF SOUGHT
 2          Plaintiffs seek an order denying Defendants’ Motion to Dismiss the Complaint.
 3                              STATEMENT OF ISSUE TO BE DECIDED
 4          Whether the Complaint states a claim under Exchange Act Sections 10(b) and 20(a).
 5                         MEMORANDUM OF POINTS AND AUTHORITIES
 6          INTRODUCTION
 7          This securities fraud action stems from Defendants’ false and misleading statements attributing
 8   NVIDIA’s record Class Period revenues to soaring demand by video gamers for the Company’s
 9   GeForce processors. In truth, those revenues were driven primarily by sales to cryptocurrency miners
10   seeking to cash in on a stratospheric rise in cryptocurrency prices. That distinction is critical: demand
11   from miners had proven enormously volatile during the last cryptocurrency boom, burning NVIDIA’s
12   chief rival when it evaporated. Sensitive to this issue, investors and analysts repeatedly sought
13   assurances from Defendants that demand from cryptocurrency miners was not fueling NVIDIA’s
14   revenue growth. In response, Defendants repeatedly assured investors that this was not happening,
15   expressly stating that miners’ contribution was “small for us” and that the Company’s revenue growth
16   was principally driven by sales of NVIDIA’s “GPU products for gaming”—not mining. To further
17   reassure the market, Defendants claimed that NVIDIA’s cryptocurrency-related revenues were
18   largely, if not entirely, confined to sales of its specialized “Crypto SKU” that were recorded as revenue
19   in its auxiliary OEM segment—and therefore were not driving the meteoric growth in NVIDIA’s all-
20   important Gaming segment.
21          Defendants’ assurances were false. NVIDIA’s sales to cryptocurrency miners during the Class
22   Period were far from “small”: they amounted to more than $1.7 billion. This figure was nearly three
23   times what Defendants disclosed. It was these unsustainable sales to cryptocurrency miners—not
24   revenues from “GPU products for gaming”—that drove the Company’s blockbuster results during the
25   Class Period. And the vast majority of these revenues were recorded as sales of GeForce chips in its
26   Gaming segment—not the marginal OEM segment as Defendants had claimed.
27          When the truth was ultimately revealed, NVIDIA’s stock price tumbled by over 30%. Soon
28   after, the investment bank RBC analyzed newly released data and concluded that NVIDIA had
                                                 1                       Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
        Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 9 of 43



 1   understated its cryptocurrency-derived revenues by more than $1.3 billion. Analysts and the media
 2   were stunned and directly accused the Company of misleading investors: one pointedly proclaimed
 3   that “NVIDIA [had] lied about its cryptocurrency earnings to avoid [a] stock crash,” while another
 4   noted that NVIDIA’s reported results stood in “sharp contrast” to its prior claims.
 5          Plaintiffs’ Complaint pleads each element of a securities fraud claim. It alleges in detail who
 6   made each false or misleading statement, the circumstances under which the statement was made, and
 7   the specific reasons why it was false or misleading. The Complaint also pleads a cogent and
 8   compelling inference of scienter, citing copious facts showing that Defendants knew their statements
 9   were false, or at a minimum, recklessly disregarded a constant stream of reports, documents, and sales
10   data contradicting their public statements.
11          Unable to seriously challenge Plaintiffs’ detailed allegations, Defendants first resort to trying
12   to raise a “loss causation” defense, which the Ninth Circuit has instructed is greatly disfavored at the
13   pleading stage. In doing so, they brush aside the relevant legal standard and impermissibly attempt to
14   craft a counter-narrative by injecting disputed “facts” drawn from documents mentioned nowhere in
15   the Complaint. They also ignore that NVIDIA’s stock price fell through the floor when Defendants
16   belatedly admitted that demand from cryptocurrency miners had been the major driver of NVIDIA’s
17   results, and that analysts explicitly connected the stock drops to NVIDIA’s prior misrepresentations.
18          Defendants next try to recast their statements as “forward-looking,” mere “opinions,” or
19   “puffery.” But there is nothing forward-looking about NVIDIA’s statements to investors that
20   cryptocurrency mining “is small for us,” and Defendants in no way suggested that their unequivocal
21   representations about the sources of NVIDIA’s revenues were mere “opinions” or “corporate
22   platitudes” that should not be credited. In truth, the cryptocurrency boom’s effect on NVIDIA was a
23   subject of intense scrutiny during the Class Period and was highly material to the market. Defendants
24   also try to concoct a fact-intensive “truth-on-the-market” defense, claiming (incorrectly) that they told
25   investors all of the omitted facts during the Class Period. But that defense—which is rarely (if ever)
26   appropriate at the pleading stage—cannot be squared with, among other things, the text of Defendants’
27   actual disclosures or the market’s stunned reaction when the truth was revealed.
28          Finally, Defendants challenge scienter, falsely claiming that they were “in the dark” about the
                                                       2                         Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
         Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 10 of 43



 1   billion-plus dollars in sales to cryptocurrency miners that fueled their exceptional results during the
 2   Class Period. According to their motion, they had no way to know the magnitude of their crypto-
 3   related revenues and whether miners—rather than gamers—were buying their processors. That
 4   assertion is demonstrably untrue, as the Complaint’s detailed allegations make clear: throughout the
 5   Class Period, Defendants and other top NVIDIA executives received reports, presentations, and sales
 6   data showing that NVIDIA’s revenue growth was powered largely by demand from miners—a
 7   development Defendants privately recognized as “dangerous” given the well-known volatility of that
 8   demand. Indeed, an internal company presentation commissioned by Defendant Fisher and other
 9   senior executives in 2017 revealed that NVIDIA contemporaneously tracked GeForce sales to miners
10   and developed strategies to market directly to this constituency, despite the recognition in the very
11   same document that mining demand involved “high risk and severe fluctuation.” And even if
12   Defendants’ claimed ignorance were accepted, they were deliberately reckless in assuring worried
13   investors that revenue from cryptocurrency miners was “small,” that the “vast . . . majority” of
14   NVIDIA’s crypto-mining revenues resided in the OEM segment, and that the Company’s remarkable
15   growth owed to sales of Gaming chips to its traditional video-gamer audience.
16          Plaintiffs satisfy all pleading requirements, and Defendants’ motion should be denied.
17          STATEMENT OF FACTS
18                  NVIDIA’s Reliance on Its Gaming Segment and the China Market
19          NVIDIA’s principal business is designing and selling GPUs, which are specialized processors
20   that manage and boost the performance of video graphics by performing computationally intensive
21   tasks. ¶ 41.1 NVIDIA reports revenues across five distinct businesses (called “segments”), two of
22   which are particularly relevant here: (i) the highly material Gaming segment, which accounts for more
23   than 50% of NVIDIA’s total revenues, and (ii) the Original Equipment Manufacturer & IP (“OEM”)
24   segment, a catch-all business unit of historically marginal importance that includes certain low-end
25   GPUs and intellectual-property assets. ¶¶ 43–44. Geographically, NVIDIA’s revenues are highly
26   1
             “¶ __” refers to paragraphs of the Consolidated Class Action Complaint (Dkt. 113). “Mot.”
27   refers to Defendants’ Motion to Dismiss (Dkt. 123). All “Ex.” references are to the Exhibits to the
     Declaration of Samantha A. Kirby in Support of Defendants’ Motion to Dismiss (Dkt. 124). Unless
28   otherwise noted, all emphasis is added and internal citations and quotations are omitted.
                                                      3                           Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 11 of 43



 1   concentrated: more than 50% of its total revenues and 40–50% of its GeForce sales come from its all-
 2   important China market. ¶¶ 46, 83.
 3                  A New Cryptocurrency “Bubble” Develops
 4          Over the past dozen years, online networks that allow users to conduct transactions with digital
 5   “cryptocurrencies” untethered from the traditional monetary system have emerged, organized around
 6   the once-esoteric technology called “blockchain.” ¶¶ 49–50. Instead of banks or other intermediaries
 7   recording these transactions, network users do so by solving cryptographic puzzles through laborious
 8   trial-and-error computations, a process called “mining.” ¶ 52. The “miner” that solves a puzzle to
 9   confirm a transaction is rewarded with tokens of the relevant cryptocurrency. ¶ 51.
10          As the value of these tokens increased, new miners piled into the networks, creating a
11   technological arms race requiring more and more computing power to mine profitably. ¶ 57. Mining
12   gradually consolidated among commercial enterprises operating huge datacenters, while individual
13   hobbyists were pushed out. ¶¶ 55–58. When mining is profitable, these enterprises tend to buy up
14   GPUs—which are well-suited to mining’s repetitive computations—in huge quantities, spiking
15   demand for GPUs and leading to shortages among gamers. ¶¶ 57, 97–101. But because cryptocurrency
16   prices are prone to wild swings, cryptocurrency miners’ demand for GPUs has proven extremely
17   volatile. ¶ 60. Indeed, NVIDIA’s chief rival, AMD, experienced this volatility during the first Bitcoin
18   bubble in 2013-2014: after enjoying supercharged revenues through the boom, AMD’s sales crashed
19   when the price of Bitcoin plummeted. ¶¶ 61–63.
20          In 2016, a new cryptocurrency bubble emerged, as a new cryptocurrency—Ether—arose.
21   Within just a year, the price of Ether soared from $10 a token to more than $1,400. ¶¶ 64–65.
22                  Defendants Repeatedly Deny the Importance of Sales to Cryptocurrency Miners
                    in Driving NVIDIA’s Revenues
23

24          As the price of Ether began to rise in 2016, NVIDIA started to experience unprecedented year-
25   over-year increases in quarterly sales in its core Gaming segment. These included a 49% year-over-
26   year revenue increase at the start of the Class Period and similarly spectacular “record” numbers in
27   the quarters that followed. ¶¶ 67, 77.
28          As investors and analysts were concerned about cryptocurrency miners’ volatile demand, they
                                                     4                       Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 12 of 43



 1   repeatedly asked Defendants whether NVIDIA’s dramatic Gaming-segment revenue growth was
 2   actually being driven by sales to miners. ¶¶ 68–69. In response, Defendant Huang represented that
 3   cryptocurrency’s contribution to NVIDIA’s revenues was “small,” explaining that “[i]t’s large for
 4   somebody else. But it is small for us.” ¶ 160. Meanwhile, Defendants falsely claimed that the “primary
 5   drivers” of NVIDIA’s Gaming segment growth were sales to gamers, not miners. ¶ 74. For example,
 6   at NVIDIA’s May 10, 2017 Investor Day conference, Defendant Fisher, the head of the Company’s
 7   Gaming business, touted the Gaming segment’s strong fundamentals, highlighting “PC gaming,
 8   eSports, competitive gaming, AAA gaming, [and] notebook gaming” as the key drivers of NVIDIA’s
 9   growing revenues—but said nothing about sales to cryptocurrency miners. Id.
10          These representations had the desired effect and assured analysts that NVIDIA’s robust
11   revenue growth was being driven by gamers, not miners, and that its exposure to cryptocurrency risk
12   was minimal. ¶ 73. For example, in an August 11, 2017 report, JPMorgan stated that cryptocurrency-
13   related sales were “not a significant portion of NVIDIA’s business” and that NVIDIA “remain[ed]
14   focused on continued growth drivers in AI, autonomous driving and gaming.” Id.
15          To add credibility to their claims that NVIDIA’s all-important Gaming segment was insulated
16   from cryptocurrency-related volatility, Defendants led the market to believe that nearly all of the
17   cryptocurrency-related demand NVIDIA faced was being met through the “Crypto SKU”—a
18   specialized cryptocurrency mining product that the Company developed, marketed, and reported
19   through its ancillary OEM segment (which historically contributed just 5% to 10% of Company
20   revenues)—and not through the GeForce chips that drove the revenues reported in the Company’s
21   Gaming segment. ¶¶ 10–15, 76–79.
22          Defendants repeatedly told investors that NVIDIA’s cryptocurrency-related revenues were
23   almost entirely confined to the Crypto SKU. ¶¶ 150–53, 156–59, 164–65. For example, on August 10,
24   2017, when NVIDIA reported “record revenue” for the second quarter of fiscal 2018 that was driven
25   largely by $1.19 billion in revenues from the Company’s Gaming segment, Huang falsely reassured
26   investors that cryptocurrency mining was not the reason behind NVIDIA’s exceptional results in its
27   Gaming segment, claiming that NVIDIA satisfied the “vast . . . majority of the cryptocurrency demand
28   out of [the Crypto SKU].” ¶ 77. Two days later, in a published interview, Huang stated that NVIDIA’s
                                                       5                         Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 13 of 43



 1   sales to miners represented “maybe $150 million or so”—the exact amount NVIDIA had just reported
 2   selling through the Crypto SKU in its OEM segment—leading investors to believe that little, if any,
 3   of NVIDIA’s revenues came from sales of GeForce chips to miners. Id. The implication was clear: if
 4   demand from miners plummeted, only the marginal OEM segment would be affected, with NVIDIA’s
 5   Gaming juggernaut left intact to continue its ascent. Analysts again credited these claims. ¶ 79.
 6                  Defendants Knew That Miners Were Behind NVIDIA’s Stellar Gaming Growth
 7          Contrary to Defendants’ repeated assurances to the market, revenues from cryptocurrency were
 8   not a “small” part of NVIDIA’s revenues and were not chiefly from Crypto SKU sales in its OEM
 9   segment, and the Company’s Gaming segment revenues were not driven primarily by “gamers.” ¶ 80.
10   To the contrary NVIDIA’s reported Gaming segment revenues were driven predominantly by sales to
11   miners. Id. As multiple former employees have confirmed, Defendants were well aware that
12   cryptocurrency mining was playing a central role in fueling the Company’s torrid growth. ¶ 81. Indeed,
13   according to these former employees, Defendants not only discussed this fact, but actually studied,
14   tracked, and actively sought to bolster sales of NVIDIA’s GeForce line to miners throughout the Class
15   Period. ¶¶ 82–113.
16          For example, FE 1, who served as one of only four account managers in NVIDIA’s key China
17   market, explained that the sales team began tracking GeForce sales to miners by early 2017, as
18   cryptocurrency-related demand for GPUs was “exploding.” ¶¶ 84, 86. NVIDIA’s “partners”—the
19   device manufacturers that were its biggest customers—specifically identified sales to mining
20   operations on order sheets that NVIDIA’s sales team then inputted into the Company’s central sales
21   database. ¶¶ 84–86. The database showed that throughout 2017, 60% to 70% of NVIDIA’s GeForce
22   revenues in China came from sales to miners. ¶ 86. Since the China market accounted for over half of
23   NVIDIA’s overall revenues, this meant that at least 30% to 35% of the Company’s total revenues were
24   from miners—even before accounting for the millions of dollars in revenues from purchases by miners
25   in other parts of the world. ¶ 83.
26          NVIDIA’s U.S.-based executive team—including Fisher, VP Worldwide GeForce Sales John
27   Milner (Fisher’s direct report), and Senior Director for China David Zhang—had ready access to this
28   data and received both weekly and quarterly sales reports specifically identifying cryptocurrency-
                                                   6                          Case No. 4:18-cv-07669-HSG
                    PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                     CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 14 of 43



 1   related GeForce sales. ¶¶ 87, 90, 92. The executive team was reportedly “obsessed” with this sales
 2   data, which confirmed other data they could access—including usage data that was available from
 3   GeForce Experience tracking software, which allowed NVIDIA to determine whether its GPUs were
 4   being used for mining or for gaming. ¶¶ 87, 104–08. In addition, Fisher, Milner, and Zhang were
 5   specifically told during a March 2017 meeting with the Company’s sales team in China that sales to
 6   miners had caused GeForce sales to nearly double in a short period, creating a dependency on erratic
 7   cryptocurrency mining that Fisher himself called “dangerous.” ¶ 94.
 8          Rather than mitigate that danger—or at least respond truthfully in public to questions about its
 9   emergence—Defendants leaned into it. In the summer of 2017, Fisher and Milner instructed Zhang to
10   have his team in China prepare a presentation that studied cryptocurrency mining’s effect on GeForce
11   sales and explored how the Company could exploit the phenomenon to juice sales further. ¶¶ 109–13.
12   The September 2017 study contained a trove of internal sales data and other information reflecting
13   NVIDIA’s dependence on miners, which was generating hundreds of millions of dollars in GeForce
14   sales. ¶¶ 110–11. It also laid bare the Company’s ability to track sales to miners, which were quantified
15   on a monthly basis and used to generate forecasts of expected monthly demand going forward. ¶ 111.
16   Further, while noting that “[t]he cryptocurrency market [came] with high risk and severe fluctuation,”
17   the presentation outlined NVIDIA’s “New Business Model” to target this “New Market,” describing
18   how the sales team would directly engage the top 10 to 20 miners in China (whose expected demand
19   was included in the presentation). ¶¶ 112–13.
20          Defendants’ interest in targeting miners to boost Gaming sales was confirmed when NVIDIA
21   issued a new End User Licensing Agreement (“EULA”) that prohibited datacenters from using
22   GeForce GPUs—except for cryptocurrency mining. ¶ 114. The move was an obvious accommodation
23   to miners, who would not switch to higher-cost GPUs. ¶¶ 116–17. At the same time, the Company
24   ramped up GeForce inventory to support the anticipated increase in sales to miners, which the China
25   sales team projected would grow 60% over 2017 levels in 2018. ¶ 88.
26          Consistent with these former employee accounts, after the Class Period, research analysts
27   published reports based on later-available data, which showed that sales to cryptocurrency miners—
28   not gamers—had largely driven the Company’s success over the preceding 18 months. ¶ 118. In
                                                7                        Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 15 of 43



 1   January 2019, for example, RBC issued a damning report demonstrating that NVIDIA had understated
 2   its cryptocurrency-related revenue by $1.35 billion over an 18-month period that largely overlapped
 3   with the Class Period. ¶ 119. To confirm these findings, Plaintiffs retained Prysm Group (“Prysm”),
 4   an economic consulting firm specializing in the cryptocurrency markets, to independently analyze the
 5   extent of NVIDIA’s reliance on cryptocurrency-related revenues during the Class Period. ¶ 122.
 6   Through a rigorous quantitative analysis, the source data and general methodology of which is
 7   explained in the Complaint, Prysm confirmed that Defendants had understated cryptocurrency-related
 8   sales by over $1.12 billion during the Class Period—an amount only modestly less than the RBC
 9   estimate that spanned a slightly longer timeframe. ¶¶ 119, 122-27. These enormous sums contrasted
10   with the $602 million in cryptocurrency-related sales that Defendants disclosed over the same period,
11   all of which resided in the OEM segment. ¶¶ 126–27.
12                  The Truth Emerges
13          As cryptocurrency prices fell and demand from cryptocurrency miners evaporated in the
14   summer of 2018, NVIDIA could no longer conceal that miners, not gamers, had been the true source
15   of the Company’s soaring Class Period revenues in its Gaming segment. The truth began to emerge
16   on August 16, 2018, when NVIDIA lowered its revenue guidance for third quarter fiscal 2018 because
17   it no longer expected a meaningful contribution from cryptocurrency for the remainder of the year.
18   ¶ 128. Defendants admitted that “a great deal” of miners had bought NVIDIA’s GeForce gaming cards,
19   partially revealing that NVIDIA’s cryptocurrency-related exposure had not been largely confined to
20   the OEM segment, as they had stated just months before. Id. The news drove NVIDIA’s stock price
21   down by 4.9%. ¶ 129. Yet Huang assured the market that gamers would absorb the excess inventory,
22   withholding how much of the massive build-up owed to anticipated demand from miners that had now
23   disappeared, and analysts took comfort. ¶¶ 131–32.
24          Soon, however, the news got significantly worse. ¶ 133. On November 15, 2018, NVIDIA
25   announced a revenue miss for the third quarter and issued negative guidance to reflect a 7% year-over-
26   year decline for the fourth quarter. Id. Defendants attributed this decline to an excess of inventory in
27   the Company’s Gaming segment—not its OEM segment—caused by a “sharp falloff in crypto
28   demand.” ¶ 134. The admission shocked investors and directly contradicted Defendants’ repeated
                                                 8                         Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 16 of 43



 1   assurances that the bulk of cryptocurrency-related sales were in the OEM segment, not Gaming, and
 2   comprised only a “small” part of the Company’s revenues overall. ¶¶ 136–43. NVIDIA had flooded
 3   its Gaming-segment channel during the Class Period with GeForce inventory to meet miners’ demand,
 4   and when the demand evaporated, NVIDIA was stuck with an inventory glut. ¶ 135. NVIDIA further
 5   disclosed that the excess Gaming GPU inventory following the disappearance of miners would persist
 6   for at least 12 weeks and cause about $600 million in lost revenue. Id. On the news, NVIDIA’s stock
 7   price plummeted 28.5% over two trading sessions. ¶ 144.
 8           Analysts and the media were quick to jump on the discrepancy between Defendants’ latest
 9   announcement and their prior assurances, with one analyst noting that “[t]he large shortfall in guidance
10   due to a bloated channel due to cryptocurrency is in sharp contrast to the comments around channel
11   inventory from the company at the last earnings call.” ¶ 139. In an interview published in VentureBeat,
12   the interviewer was even more direct: “Again, it seemed, in the past, that [crypto] was described as
13   a small part of revenue, and now it’s something that can affect one or two quarters worth of
14   inventory. It’s hard for me to understand . . . .” ¶ 143. And when RBC issued its January 2019 report,
15   in which it calculated that NVIDIA had understated its cryptocurrency-related revenues by $1.35
16   billion, one headline proclaimed: “Analyst says Nvidia lied about its cryptocurrency earnings to
17   avoid stock crash: They may have concealed revenue to mask shrinking demand.” ¶ 120.
18           ARGUMENT
19                   Plaintiffs Adequately Plead Loss Causation
20           Confronted with the Complaint’s detailed allegations, Defendants’ primary argument is a
21   much-disfavored “loss causation” challenge. To plead loss causation sufficiently, Plaintiffs need only
22   provide “a short and plain statement” that “provide[s] a defendant with some indication of the loss and
23   the causal connection that the plaintiff has in mind.” Dura Pharm. v. Broudo, 544 U.S. 336, 346-47
24   (2005). “[S]o long as the complaint alleges facts that, if taken as true, plausibly establish loss causation,
25   a Rule 12(b)(6) dismissal is inappropriate.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1057 (9th
26   Cir. 2008). “[I]t is normally inappropriate to rule on loss causation at the pleading stage,” as it is
27   generally “a matter of proof at trial.” Id.
28           The Ninth Circuit recently confirmed that loss causation involves “no more than the familiar
                                                      9                         Case No. 4:18-cv-07669-HSG
                    PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                     CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 17 of 43



 1   test for proximate cause” and can be demonstrated in “an infinite variety of ways.” Mineworkers’
 2   Pension Scheme v. First Solar Inc., 881 F.3d 750, 753 (9th Cir. 2018), cert. denied, 139 S. Ct. 2741
 3   (mem.) (2019). “Disclosure of the fraud is not a sine qua non of loss causation, which may be shown
 4   even where the alleged fraud is not necessarily revealed prior to the economic loss.” Id. And,
 5   importantly, “[t]o be corrective, the disclosure need not precisely mirror the earlier misrepresentation”;
 6   it must simply “relate back” to the misrepresentation. Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1210
 7   (9th Cir. 2016). Here, Plaintiffs readily satisfy the relevant standard for both stock price declines.
 8          August 16, 2018 stock drop: The Complaint details how, on August 16, 2018, NVIDIA
 9   revealed for the first time that “over the last several quarters, [it had] seen the impacts of crypto and
10   what that can do to elevate our overall gross margins.” ¶ 128. NVIDIA further disclosed that the
11   evaporation of cryptocurrency-related revenues for the remainder of the year required an earnings
12   downgrade. Id. These disclosures stood in stark contrast to Defendants’ statements throughout the
13   Class Period that: cryptocurrency “is small for us” (¶ 160) and a “small, overall” “part of our business”
14   (¶ 166; see also ¶ 168); the “vast . . . majority” of cryptocurrency-related demand was met with the
15   Crypto SKU, with only “some residual amount or some small amount” impacting the Gaming segment
16   (¶¶ 150, 164); and the primary driver of the Company’s GPU business was sales “of GeForce GPU
17   products for gaming,” not for mining. ¶¶ 154, 162; see also ¶¶ 149, 170.
18          In response to these revelations, NVIDIA’s stock price dropped by 4.9% on a single day’s
19   trading. ¶ 129. Within hours, analysts published reports explaining that “the culprit” for NVIDIA’s
20   stock drop was the disappearance of cryptocurrency-related sales (¶ 130), which required a downgrade
21   to earnings guidance and partially revealed that NVIDIA’s Gaming revenues depended heavily on
22   miners. These facts are more than sufficient to plead loss causation. See First Solar, 881 F.3d at 754
23   (“It is the underlying facts concealed by fraud that affect the stock price.”).
24          In their motion, Defendants attempt to rewrite the Complaint, contending that “Plaintiffs claim
25   Defendants misled investors about a very different subject [from the August 16 disclosure]: which end
26   users had bought GeForce GPUs in the past.” Mot. 16. But Plaintiffs’ claim is that Defendants falsely
27   minimized NVIDIA’s Gaming segment’s reliance on cryptocurrency-related sales by misrepresenting
28   that (1) a “vast . . . majority” of NVIDIA’s cryptocurrency-related revenues came from Crypto SKU
                                                       10                       Case No. 4:18-cv-07669-HSG
                    PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                     CLASS ACTION COMPLAINT
         Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 18 of 43



 1   sales in the OEM segment, not GeForce sales in the Gaming segment (¶¶ 150, 156, 164), and (2) sales
 2   to miners were responsible for just “some residual amount or some small amount” of Gaming
 3   revenues. ¶ 164. Indeed, the first glimpse of the impact of cryptocurrency mining on NVIDIA’s
 4   business was revealed through the Company’s August 16 earnings downgrade. ¶¶ 128–32. This
 5   satisfies the causal link: it was “foreseeabl[e]” that misrepresenting the significance of revenues
 6   derived from miners and falsely downplaying the Gaming segment’s dependence on cryptocurrency
 7   revenues would cause a deflation of the Company’s stock price following a revelation that
 8   cryptocurrency’s impact was, in fact, so large that it drove an earnings downgrade. First Solar, 881
 9   F.3d at 753–54 (“A plaintiff may [] prove loss causation by showing that the stock price fell upon the
10   revelation of an earnings miss, even if the market was unaware at the time that fraud had concealed
11   the miss.”).2
12          Defendants next contend that “[t]he Company had been noting . . . for a year” that “‘some’
13   miners had bought GeForce [Gaming] chips” and, therefore, the August 16 revelations did not disclose
14   any new material information. Mot. 16-17. This argument presents factual issues regarding what the
15   market understood that cannot be resolved as a matter of law. See Gilead, 536 F.3d at 1057-58; cf.
16   Provenz v. Miller, 102 F.3d 1478, 1492–93 (9th Cir. 1996) (“[B]efore the ‘truth-on-the-market’
17   [defense] can be applied, the defendants must prove that the information that was withheld or
18   misrepresented was transmitted to the public with a degree of intensity and credibility sufficient to
19   effectively     counterbalance   any   misleading   impression    created   by   insider’s   one-sided
20   representations.”).
21          Moreover, Defendants’ argument is wrong on its own terms. Their earlier comments did not
22   meaningfully inform investors that the performance of NVIDIA’s Gaming segment was dependent on
23   cryptocurrency demand. On the contrary, Defendants steadfastly maintained throughout the Class
24   Period that the “vast . . . majority” of this demand was served through Crypto SKU sales (¶¶ 150, 156,
25   164) and that sales “of GeForce GPU products for gaming”—not mining—were driving the Gaming
26   2
            Indeed, if these false statements had been true—that is, if cryptocurrency truly had a “small”
27   and “residual” impact—then, logically, the August 16 earnings downgrade and ensuing stock drop
     would not have resulted from the disappearance of crypto-fueled demand (which, according to
28   analysts, was the only thing that prevented NVIDIA from “otherwise beat[ing] expectations”). ¶ 130.
                                                      11                          Case No. 4:18-cv-07669-HSG
                     PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                      CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 19 of 43



 1   segment revenues. ¶¶ 154, 162. These statements propped up the false impression that cryptocurrency
 2   had little impact on the Company’s Gaming sales. It was not until August 16, 2018 that Defendants
 3   admitted that “a great deal” of miners had bought NVIDIA’s GeForce gaming cards to the point where,
 4   when that demand dried up, NVIDIA’s Gaming segment suffered and the Company downgraded
 5   earnings (¶ 128)—a markedly different portrayal from Defendants’ prior statements that just “some
 6   residual amount or some small amount” of cryptocurrency revenues contributed to Gaming. ¶ 164.
 7          Particularly given Defendants’ false statements downplaying the magnitude and impact of
 8   cryptocurrency-related sales on NVIDIA and its Gaming segment, Defendants’ argument that the
 9   August 16 disclosure “added no new information” (Mot. 16) cannot succeed as a matter of law. See
10   Gilead, 536 F.3d at 1058 (plaintiffs plausibly alleged that disclosure was corrective when previously
11   disclosed information “would not necessarily trigger a market reaction because it did not contain
12   enough information to significantly undermine [defendants’ alleged false statements]”); In re Iso Ray,
13   Inc., Sec. Litig., 189 F. Supp. 3d 1057, 1079 (E.D. Wash. 2016) (rejecting argument that disclosure
14   provided no new information because “[a] reasonable inference is that [the prior disclosure] had not
15   been communicated with the same intensity and credibility as IsoRay’s May 20 Press Release and
16   therefore, investors failed to appreciate the significance of the information . . .”) (citing In re Apollo
17   Grp., Inc. Sec. Litig., 2010 WL 5927988, at *1 (9th Cir. June 23, 2010)).
18          November 15, 2018 stock drop: The Complaint further details how, on November 15, 2018,
19   NVIDIA announced an earnings miss and negative guidance caused by the loss of sales to
20   cryptocurrency miners, which would amount to $600 million in lost revenue. ¶¶ 133–46. In response,
21   NVIDIA’s stock price declined by 28.5% over two days, with astonished analysts questioning the
22   credibility of Defendants’ prior statements. ¶¶ 136–44.
23          The November 15 earnings miss revealed the true magnitude of NVIDIA’s dependence on
24   cryptocurrency-related revenues, exposing the full extent of Defendants’ falsehoods that
25   cryptocurrency was “small for us” (¶ 160), accounted only for “some residual amount or some small
26   amount” of Gaming revenues (¶ 164), and that “our core business is elsewhere.” ¶ 152. See In re
27   Novatel Wireless Sec. Litig., 830 F. Supp. 2d 996, 1021 (S.D. Cal. 2011) (“Even if some information
28   had come into the market prior to July 20, 2007 partial disclosures at an earlier date do not negate loss
                                                      12                            Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
         Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 20 of 43



 1   causation upon fuller disclosure of the relevant truth.”). Plaintiffs’ allegations plausibly “trac[e] the
 2   loss back to the very facts about which the defendant lied”—NVIDIA’s dependence on miners for
 3   GPU sales and the impact of cryptocurrency on its financial performance. First Solar, 881 F.3d at 753;
 4   see also Nuveen Mun. High Income Opportunity Fund v. City of Alameda, 730 F.3d 1111, 1120 (9th
 5   Cir. 2013) (loss causation is established “where a plaintiff shows that misstatements and omissions
 6   concealed the price-volatility risk (or some other risk) that materialized and played some part in
 7   diminishing the market value of a security”); Cement & Concrete Workers Dist. Council Pension Fund
 8   v. Hewlett Packard Co., 964 F. Supp. 2d 1128, 1146 (N.D. Cal. 2013) (loss causation satisfied where
 9   plaintiff alleged that “the security readjusted to a lower, more accurate level following the
10   materialization of the [concealed] risk, causing Plaintiff to lose money”). 3
11          Defendants try to characterize the November 15 earnings call as a mere “update, or maybe
12   even a ‘correction,’” of NVIDIA’s “earlier predictions” of product demand. Mot. 17. But such
13   characterization is belied by, among other things, analysts’ contemporaneous reaction to the
14   Company’s November 15 disclosure. Immediately following the call, the analyst and financial media
15   community perceived the news as a manifestation of NVIDIA’s true exposure to and reliance on
16   cryptocurrency volatility, voicing astonishment in light of Defendants’ prior statements falsely
17   downplaying that exposure. ¶¶ 136–43. For example, in a post-earnings call interview with Huang
18   conducted by VentureBeat, the interviewer exclaimed:
19          I . . . thought [cryptocurrency] was never really more than a tenth of your
            revenue. It does surprise me that it can come back and have this bigger effect . . . .
20          How do we get to larger numbers that actually affect the quarterly results, though?
            Again, it seemed, in the past, that it was described as a small part of revenue, and
21

22   3
             The earnings miss also exposed the full scope of NVIDIA’s inventory problems, which
23   Defendants had falsely downplayed during the prior quarter’s earnings call. ¶¶ 131–43, 172–73. See
     In re Finisar Corp. Sec. Litig., 2017 WL 1549485, at *8 (N.D. Cal. May 1, 2017) (“Defendants’
24   disclosure of below anticipated revenue that is, in part, the result of an inventory build-up” satisfied
     loss causation where plaintiff alleged that defendants “misled investors by intentionally downplaying
25   or dismissing concerns about the possibility of inventory build-ups, and thus painting an inaccurate
26   picture of Finisar’s grow[th] potential”). The supply glut resulted from NVIDIA’s undisclosed build-
     up of GeForce chips to satisfy demand from miners beginning in 2017. ¶ 88. That NVIDIA
27   specifically increased inventory to support the mounting demand from miners demonstrates the
     importance that Defendants attached to revenue from miners, even as they sought to minimize the
28   impact of mining in their public statements.
                                                       13                           Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
         Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 21 of 43



 1          now it’s something that can affect one or two quarters worth of inventory. It’s
            hard for me to understand . . . .
 2

 3   ¶ 143. Morgan Stanley also questioned the accuracy of Defendants’ previous statements: “The
 4   implication of [Defendants’] commentary is that a larger portion of demand in late 2017/early 2018
 5   was for crypto than they had initially indicated[.]” ¶ 141. BMO similarly noted the “sharp contrast”
 6   between “[t]he large shortfall in guidance due to a bloated channel due to cryptocurrency” and
 7   Defendants’ “comments around channel inventory . . . at the last earnings call,” reporting that
 8   “NVIDIA’s growth in gaming over the last year and a half” was largely attributable to revenues from
 9   miners (¶ 139)—contrary to Defendants’ prior statements minimizing the impact of such revenues.
10   Given the revelation that the Gaming segment was highly dependent on miner demand, Deutsche
11   Bank “question[ed] what the true growth rate of Gaming was/is” (¶ 140), and Macquarie remarked
12   that the “[m]agnitude of the weakness suggests that the crypto benefit was much higher than
13   previously thought, and could raise questions about Gaming growth.” Id. And after RBC published
14   its analysis of the extent to which NVIDIA’s Gaming revenues had relied on sales to miners, TechPost
15   declared: “NVIDIA lied about its cryptocurrency earnings to avoid [a] stock crash: They may have
16   concealed revenue to mask shrinking demand.” ¶ 120.
17          This    analyst    commentary       demonstrates    the   connection    between     Defendants’
18   misrepresentations and the November 15, 2018 disclosure, bolstering the allegations of loss
19   causation. See Lloyd, 811 F.3d at 1210–11 (loss causation adequately pleaded where “various analysts
20   perceived the subpoena to be related to CVB’s alleged misstatements about Garrett’s ability to repay
21   . . .”); In re Daou Sys., Inc., 411 F.3d 1006, 1026 (9th Cir. 2005) (noting that analyst’s statement,
22   “[w]hen you say one thing on the conference call and report something different on the 10-Q, that
23   raises concern,” is probative of loss causation). 4
24
     4
            Defendants’ citation to this Court’s decision in Fleming v. Impax Laboratories Inc., 2018 WL
25   4616291, at *5 (N.D. Cal. Sept. 7, 2018) is misplaced. Mot. 16. In Fleming—unlike here—there were
26   not multiple analysts reacting to the relevant disclosures with bewilderment and casting doubt on the
     defendants’ previous representations. In fact, in finding the loss causation allegations deficient, this
27   Court distinguished the facts from those in Lloyd, where loss causation was “sufficiently alleged”
     because “the market and various analysts perceived the subpoena [which precipitated the stock price
28
                                                           14                      Case No. 4:18-cv-07669-HSG
                    PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                     CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 22 of 43



 1          In sum, Defendants’ fact-intensive challenges to loss causation are unfounded and cannot be
 2   resolved as a matter of law at the pleading stage.
 3                  Plaintiffs Adequately Plead Material Misrepresentations and Omissions
 4          The Exchange Act protects investors from both (i) misstatements and (ii) omissions of material
 5   fact that render a statement misleading. A statement is misleading “if it would give a reasonable
 6   investor the impression of a state of affairs that differs in a material way from the one that actually
 7   exists.” Berson v. Applied Signal Tech., Inc., 527 F.3d 982, 985 (9th Cir. 2008). Under the securities
 8   laws, “statements, although literally accurate, can become, through their context and manner of
 9   presentation, devices which mislead investors.” Miller v. Thane Int’l, Inc., 519 F.3d 879, 886 (9th Cir.
10   2008). For example, if a company chooses to tout positive information, it must also “disclos[e] adverse
11   information that cuts against the positive information.” Schueneman v. Arena Pharm., Inc., 840 F.3d
12   698, 706 (9th Cir. 2016). The question of whether a statement is materially misleading cannot be
13   resolved as a matter of law unless “the adequacy of the disclosure . . . is so obvious that reasonable
14   minds could not differ.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1014 (9th Cir. 2018).
15                  1.      Defendants Falsely Denied That Cryptocurrency Mining Was a Material
                            Driver of NVIDIA’s Revenues
16

17          Throughout the Class Period, when asked pointedly whether cryptocurrency-related sales were

18   a significant source of NVIDIA’s revenues, Defendants repeatedly denied it. For example, on

19   November 10, 2017, when VentureBeat asked whether “cryptocurrency is driving all of your success,”

20   Huang responded that cryptocurrency’s contribution to NVIDIA’s revenues was “small.” ¶ 160. In an

21   interview published on February 9, 2018, in Barron’s, Huang rejected analysts’ “talk” about the effects

22   of mining on NVIDIA’s results, again asserting that cryptocurrency-related revenues constituted a

23   “small” part of NVIDIA’s business the prior quarter. ¶ 166. Again, on March 26, 2018, in response to

24   direct questioning about mining’s impact on NVIDIA’s business, Huang assured investors that crypto-

25   related revenues were just “a small percentage” of NVIDIA’s business. ¶ 168.

26
     decline] to be related to [the defendant’s] alleged misstatements.” Fleming, 2018 WL 4616269, at *5
27   (citing Lloyd, 811 F.3d at 1210–11). The court in Rok v. Identiv, Inc., 2017 WL 35496, at *19 (N.D.
     Cal. Jan. 4, 2017) (cited at Mot. 16–17) similarly distinguished Lloyd.
28
                                                          15                      Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 23 of 43



 1          In truth, at the times Huang issued his denials, cryptocurrency demand was a material driver
 2   of NVIDIA’s revenues, singlehandedly accounting for hundreds of millions of dollars in revenues
 3   each quarter and nearly $1.13 billion for fiscal year 2018. ¶¶ 26, 127. Indeed, had NVIDIA reported
 4   cryptocurrency revenues as a standalone segment, it would have been one of NVIDIA’s biggest each
 5   quarter. ¶¶ 161, 167, 169, 171. Accordingly, Huang’s denials were false or, at minimum, misleading
 6   because cryptocurrency mining was not a small source of NVIDIA’s revenues, and exposed the
 7   Company to substantial risks. See In re Finisar Sec. Litig., 646 Fed. App’x 506, 507 (9th Cir. 2016)
 8   (falsity pleaded when defendant denied existence “of an inventory build-up” and “down-played
 9   concerns of a looming inventory bubble”); Lloyd, 811 F.3d at 1209 (“The omission of [an adverse]
10   fact, combined with the reassurance that everything was fine . . . meets the pleading standard for a
11   material omission.”).
12          In response to Plaintiffs’ detailed allegations, Defendants gloss over the Complaint’s myriad
13   pleaded facts and erroneously focus their attack on the analysis conducted by Prysm, an economic
14   consulting firm that specializes in the cryptocurrency markets, which corroborates the enormous extent
15   of NVIDIA’s undisclosed cryptocurrency-based revenues. Defendants do not contend that expert
16   analysis is inappropriately considered at this stage—nor could they, as “the admissibility of expert
17   testimony to satisfy the PSLRA’s heightened pleading requirements has been clearly resolved by the
18   Ninth Circuit.” In re Resonant Inc. Sec. Litig., 2016 WL 6603953, at *3 (C.D. Cal. Sept. 6, 2016)
19   (citing Nursing Home Pension Fund Local 144 v. Oracle Corp., 380 F.3d 1226, 1233 (9th Cir. 2004)).
20   Rather, they argue that Prysm’s analysis is nothing more than “conjecture,” “speculation,” and
21   “guesses.” Mot. 19–21. Defendants claim that the Complaint fails to adequately specify the inputs
22   into, or justify the assumptions undergirding, Prysm’s analysis, and thus contend that the Complaint
23   pleads insufficient facts to show that Prysm’s analysis is reliable. Id. They also suggest that the figures
24   Prysm estimates “are likely impossible to calculate.” Id. at 21. But Defendants are wrong on all counts.
25          Drs. Cathy Barrera and Stephanie Hurder, the economists who head Prysm, are both amply
26   qualified to render the analysis provided in the Complaint. They both hold PhDs in Business
27   Economics from Harvard University. ¶¶ 124–25. Dr. Barrera is the lead collaborator at MIT’s
28   Cryptoeconomics Lab and a former tenure-track Professor of Economics at Cornell University, and
                                                  16                       Case No. 4:18-cv-07669-HSG
                    PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                     CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 24 of 43



 1   her research on blockchain economics has been presented at Harvard, Stanford, and elsewhere. ¶ 124.
 2   Dr. Hurder is a Visiting Scholar at the Center for Cyber-Physical Systems at the University of Southern
 3   California and a former Boston Consulting Group management consultant, and she has led seminars
 4   on blockchain economics for groups including IBM Blockchain Accelerator. ¶ 125.
 5          Applying their expertise, Drs. Barrera and Hurder conducted a rigorous analysis to determine
 6   how much of NVIDIA’s sales over the course of the Class Period were cryptocurrency-related.
 7   Specifically, they used hashrate data to determine how much computing power was being used to mine
 8   the top three GPU-mined cryptocurrencies (Ether, Z-Cash, and Monero) each month. ¶ 126. They then
 9   used information about the calculations done to mine each of the cryptocurrencies
10   (i.e., cryptocurrency-specific hash function data) to determine how many GPUs were being sold to
11   provide the computing power they observed. Id. Finally, they used market-share data from Mercury
12   Research to determine how many of the GPUs being sold for mining would have been NVIDIA GPUs
13   and to determine NVIDIA’s associated revenues. Id. Thus, their expert determinations of NVIDIA’s
14   cryptocurrency-related revenues throughout the Class Period were derived via rigorous mathematical
15   calculation—not “speculation,” “guesses,” or “guesswork,” as Defendants posit. Mot. 20–21.
16          Against this backdrop, Defendants’ attacks on the factual basis and methodologies underlying
17   Prysm’s analysis (Mot. 20–22) fall far short. Courts recognize that such arguments, which concern an
18   expert’s “basis for forming an expert opinion[,]” “are more appropriately presented at later stages in
19   litigation.” Resonant, 2016 WL 6603953, at *3. Moreover, Defendants’ attacks directed at Prysm’s
20   data sources and methods are baseless. Contrary to Defendants’ contentions:
21         The Complaint explains the “cryptocurrencies focused on by Prysm” (Mot. 20): Z-Cash and
            Monero “affected demand for NVIDIA’s products,” and Ether, Z-Cash, and Monero were “the
22          top three GPU-mined cryptocurrencies during the Class Period.” ¶¶ 61 n.3, 126. Z-Cash and
            Monero are relatively minor cryptocurrencies, and Prysm’s inclusion of them in its analysis
23          demonstrates their thoroughness, rather than undermines it.
           Prysm did account for ASICs. Mot. 20. ASICs could not be used to mine Ether or other
24          cryptocurrencies analyzed by Prysm (¶ 61 n.3) and, accordingly, were correctly excluded.
           The Complaint identifies “what market share data was used” by Prysm. Mot. 21. Prysm used
25          market share data from “leading semiconductor industry research data provider Mercury
            Research” (¶ 126)—whose market share and other data NVIDIA itself has cited repeatedly
26          during quarterly earnings calls. E.g., NVIDIA May 8, 2014 (Q1 2015) Earnings Call Tr. at 3;
            NVIDIA Aug. 7, 2014 (Q2 2015) Earnings Call Tr. at 3.
27
           There is a “basis” for Prysm’s assessment “that ‘miners’ and ‘gamers’ are entirely distinct
            categories.” Mot. 21. As the Complaint explains, mining-related demand overwhelmingly
28
                                                      17                          Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
         Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 25 of 43



 1           came from dedicated, for-profit business associations who bought GPUs in bulk to build
             “mining rigs” dedicated to cryptocurrency mining. ¶ 57. Indeed, NVIDIA itself identified
 2           certain customers in China as miners (and not gamers) based on bulk orders of GeForce cards
             in quantities of “50,000 or 100,000 per order,” and similar bulk orders for mining were
 3           observed in the U.S. and Russia. ¶¶ 85, 98–101.
            Prysm was not required to access “internal NVIDIA documents” at this stage. Mot. 21. Indeed,
 4           doing so would be impossible: as in all PSLRA cases, discovery here is stayed pending
             resolution of Defendants’ motion to dismiss, 15 U.S.C. § 77z-1(b)(1). 5
 5

 6           Further, Prysm’s conclusions (which would suffice for pleading falsity by themselves, see
 7   Resonant, 2016 WL 6603953, at *2), are entirely corroborated by the fact that its key finding—that
 8   NVIDIA obtained more than $1.12 billion in undisclosed cryptocurrency-related revenues during the
 9   Class Period (¶ 127)—has been independently substantiated by numerous other facts detailed in the
10   Complaint. See Nursing Home Pension Fund, 380 F.3d at 1233–35 (evidence cited in complaint
11   corroborated statistical expert’s findings); Daou, 411 F.3d at 1015 (approach for assessing adequacy
12   of falsity allegations includes an evaluation of the “corroborative nature” of pleaded facts and
13   “coherence” of allegations). For example, in January 2019, after the truth about NVIDIA’s dependence
14   on mining demand had been revealed, analysts from the well-known banking firm RBC Capital
15   Markets conducted their own analysis of cryptocurrency-market data and found that NVIDIA had
16   earned more than $1.3 billion in undisclosed cryptocurrency-related revenues—an amount that is
17   commensurate to the $1.126 billion figure that Prysm independently determined using a slightly
18   shorter timeframe. ¶¶ 118–21.6 Both analyses are further corroborated by Defendants’ admissions in
19
     5
              In re Silicon Storage Technology, Inc., Securities Litigation is inapposite. 2007 WL 760535
20   (N.D. Cal. Mar. 9, 2007) (cited at Mot. 20-21). There, plaintiffs’ proffered analysis—conducted by
     counsel and unspecified consultants—considered only generic data concerning products other than
21   those the company manufactured, products manufactured by unspecified other companies, and
     pricing from geographies other than those in which the company operated. Id. at *10–17. Moreover,
22
     the findings were contradicted by the company’s reported financial data, which was not alleged to be
23   false (id. at *17), and were uncorroborated by other “allegations of specific documents or statements
     by other witnesses.” Id. at *32. Here, Prysm analyzed data that encompassed NVIDIA’s
24   cryptocurrency-related sales, and Prysm’s conclusion—that NVIDIA had experienced enormous,
     undisclosed cryptocurrency sales—is entirely corroborated by other pleaded facts.
25   6
              Defendants’ suggestion that “RBC and Prysm reached wildly varying results in each quarter”
26   (Mot. 22) is simply incorrect. RBC’s and Prysm’s quarterly analyses track one another closely, with
     one exception: Prysm determined that NVIDIA’s cryptocurrency-related revenues peaked during
27   fourth-quarter fiscal 2018, while RBC’s less precise analysis determined that the peak occurred a
     quarter later, during first-quarter fiscal 2019. Compare ¶ 127 with Ex. EE at 3. This variance can be
28
                                                      18                         Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 26 of 43



 1   November 2018 that the Gaming channel ended up so flooded “post crypto” that NVIDIA had excess
 2   inventory for an entire quarter, necessitating a severe revenue guidance cut. ¶¶ 133–43.
 3          As further detailed in the Complaint, several former employees reported that NVIDIA was
 4   experiencing an extraordinary influx of cryptocurrency-driven demand in its Gaming segment at
 5   relevant times. ¶¶ 83–89, 98–101, 109–17. FE 1 detailed a surge in mining revenues in Gaming
 6   beginning in 2016 that continued throughout 2017, with 60–70% of NVIDIA’s GeForce revenues in
 7   NVIDIA’s largest market derived from sales to miners. ¶ 86. FE 1’s account concerning these
 8   undisclosed facts plainly corroborates other evidence pleaded in the Complaint—including Prysm’s
 9   analysis, RBC’s analysis, similar accounts of other former NVIDIA executives and employees, and
10   NVIDIA’s admission that cryptocurrency mining had severely affected the Gaming segment channel.
11          Defendants argue that FE 1’s testimony should be disregarded because he worked in China
12   and left the Company partway through the Class Period, in December 2017. Mot. 24–25, 27–28 &
13   n.16. But these facts are irrelevant, as numerous pleaded facts demonstrate the reliability of FE 1’s
14   account, including that FE 1 was one of NVIDIA’s senior-most account managers in the Company’s
15   largest market, and worked for NVIDIA for over 10 years, including nearly 40% of the Class Period
16   and approximately half the time that NVIDIA’s Gaming-segment results were being sizably inflated
17   by sales to miners. ¶ 37. Courts regularly reject arguments like those Defendants advance here,
18   holding, for example, that a witness need not be employed at the company at all during the Class
19   Period—let alone remain employed during its entirety—for his or her testimony to be credited. See,
20   e.g., In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1145 (9th Cir. 2017) (crediting statements from
21   confidential witness who “was not at [the company] during the Class Period”).
22          Defendants’ remaining challenges to the material falsity of these statements fare no better.
23   First, Huang’s repeated assurances that cryptocurrency-related revenue was “small” were
24   representations of fact, not “opinions.” Mot. 26–27. Huang’s statements did not reference the speaker’s
25   subjective attitude, and they admitted no uncertainty—i.e., they were not prefaced with phrases like
26   “I think” or “I believe.” See Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund,
27
     easily explained by slight differences in input data and does not undermine the broader conclusion
28   that these two independent analyses strongly corroborate one another.
                                                      19                       Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
         Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 27 of 43



 1   135 S. Ct. 1318, 1325 (2015) (“[A] statement of fact (‘the coffee is hot’) expresses certainty about a
 2   thing, whereas a statement of opinion (‘I think the coffee is hot’) does not.”). Moreover, even if certain
 3   of Huang’s statements could properly be construed as opinions, they would still be actionable because
 4   they omitted facts that “conflict with what a reasonable investor would take from the statement.”
 5   Id. at 1329. Among other things, Huang’s statements omitted the critical fact that a material amount
 6   of NVIDIA’s Gaming (and Company-wide) revenues were from cryptocurrency miners. See In re
 7   Intuitive Surgical Sec. Litig., 2017 WL 4355072, at *2 (N.D. Cal. Sept. 29, 2017) (under Omnicare,
 8   “opinion statement omitted a material fact that rendered it ‘misleading to an ordinary investor . . .’”).
 9          Second, Huang’s statements in the November 10, 2017 VentureBeat article and during his
10   March 29, 2018 MadMoney appearance were not “forward-looking and protected by the PSLRA’s
11   safe harbor” (Mot. 27, 29), but rather statements of past and present fact: cryptocurrency “is small for
12   us.” ¶¶ 160; see also ¶ 170; Hatamian v. Advanced Micro Devices, Inc., 87 F. Supp. 3d 1149, 1158–
13   59 (N.D. Cal. 2015) (“yield is on expectations” found “present-tense statement[] of fact”). 7 And even
14   if they could be construed to include a forward-looking aspect, they are challenged for their
15   misstatement of present facts, and thus remain actionable. See Quality Sys., 865 F.3d at 1142.8
16          Third, Huang’s statements are not immaterial “puffery.” Mot. 29. Huang made his statements
17   in response to direct questions from analysts concerned that the Company’s Gaming segment revenues
18   consisted of sales to cryptocurrency miners. ¶¶ 166, 168, 170; see Reese v. Malone, 747 F.3d 557, 570
19   (9th Cir. 2014) (fact that “key question [was] raised in the media” demonstrated investor “interest in
20

21   7
             Defendants do not even attempt to claim that “meaningful cautionary statements”
     accompanied these statements. 15 U.S.C. § 78u-5 (c)(1)(A)(i). And, of course, the statements were
22
     knowingly false. ¶¶ 2, 16, 19, 26, 81, 102–08, 116, 161, 171, 174–80; see Zaghian v. Farrell, 675 F.
23   App’x 718, 720 (9th Cir. 2017) (statements that a product would be successful were not protected
     where defendants knew that the product would not achieve the touted financial outcome).
24   8
             Defendants citation to Martin v. Quartermain, 732 F. App’x 37 (2d Cir. 2018) is equally
     unavailing. Mot. 27. The statement Defendants identify as a “projection[] about the future” (Martin,
25   732 F. App’x at 40 n.1)—“that crypto was ‘going to remain small for us’” (Mot. 26)—is not the
26   statement alleged to be false and misleading in the Complaint. See ¶ 160 (“cryptocurrency was ‘small
     but not zero’’’; “is small”). Further, the statement that Defendants identify plainly contains an
27   assertion about the present: for cryptocurrency-related revenues to “remain small,” they must already
     be small—and the Complaint alleges they were not. Defendants try to pull the same trick with respect
28   to Huang’s March 29, 2018 statement. Compare ¶ 170 with Mot. 29 (quoting Ex. Y).
                                                       20                         Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 28 of 43



 1   the withheld information” and “support[ed] its materiality”). In addition, the market’s harsh reaction
 2   to the revelation that NVIDIA’s cryptocurrency-related revenues were substantial further
 3   demonstrates the materiality of Huang’s statements. ¶¶ 136–43; see also Mulligan v. Impax Labs, Inc.,
 4   36 F. Supp. 3d 942, 966 (N.D. Cal. 2014) (“[D]etermining whether a given statement is material
 5   entail[s] fact-intensive assessments that are more properly left to the jury.”).
 6                  2.      Defendants’ Assurances That NVIDIA’s Growth Was “From Sales of
                            GeForce GPU Products For Gaming” Were False and Misleading
 7

 8          Compounding their denials that sales to cryptocurrency miners were a material component of
 9   NVIDIA’s overall revenues, Defendants also stated affirmatively that NVIDIA’s revenue growth in
10   its GPU business was driven primarily by GeForce GPU sales for gaming—not mining. Specifically,
11   on August 23, 2017, in NVIDIA’s second quarter 2018 10-Q, Defendants represented that NVIDIA’s
12   59% ($701 million) increase in GPU revenue year-over-year, “was due primarily to increased revenue
13   from sales of GeForce GPU products for gaming.” ¶ 154. Defendants repeated this statement on
14   November 21, 2017, in NVIDIA’s third quarter 2018 10-Q, representing that the Company’s 31%
15   increase ($520 million) in GPU revenue year-over-year “was due primarily to increased revenue from
16   sales of GeForce GPU products for gaming.” ¶ 162.
17          These statements were false or, at the very least, misleading because they created an
18   “impression of a state of affairs,” which “differ[ed] in a material way from” the reality: that growth in
19   NVIDIA’s GPU business revenues was due primarily to GeForce sales for mining, not gaming.
20   Berson, 527 F.3d at 985; see also SEC v. Todd, 642 F.3d 1207, 1222 (9th Cir. 2011) (finding statements
21   actionable that “impliedly attributed” company revenue growth to a list of factors because “[i]f
22   [defendant] . . . had disclosed the true source of the revenue, the investing public would have been
23   alerted to the lesser rate of growth for [the company’s] traditional sources of revenue”); Hatamian, 87
24   F. Supp. 3d at 1158–59 (falsity sufficiently alleged where semiconductor company misrepresented
25   which channel was the source of its sales when touting its business). In fact, during the second and
26   third quarters of fiscal 2018, NVIDIA’s GeForce revenues from miners totaled $648 million—
27   constituting well over 50% of the Company’s $1.221 billion year-over-year GPU revenue increase in
28   those two quarters. ¶¶ 155, 163.
                                                        21                          Case No. 4:18-cv-07669-HSG
                    PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                     CLASS ACTION COMPLAINT
         Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 29 of 43



 1          When discussing the reasons for their year-over-year success, Defendants also violated the
 2   established disclosure rule in this Circuit that, “once defendants choose to tout positive information to
 3   the market, they are bound to do so in a manner that wouldn’t mislead investors, including disclosing
 4   adverse information that cuts against the positive information.” Khoja, 899 F.3d at 1009. Indeed,
 5   courts routinely hold that once a company “puts the topic of the cause of its financial success at issue,
 6   then it is obligated to disclose information concerning the source of its success, since reasonable
 7   investors would find that such information would significantly alter the mix of available information.”
 8   In re Questcor Sec. Litig., 2013 WL 5486762, at *14 (C.D. Cal. Oct. 1, 2013). Here, once Defendants
 9   chose to tout revenue increases from GeForce sales, they were required (but failed) to disclose that a
10   substantial driver of those increases was cryptocurrency mining—a notoriously unreliable source of
11   revenue growth, and one about which investors were particularly concerned. ¶¶ 69-72; see Questcor,
12   2013 WL 5486762, at *14 (misleading to conceal “the true causes of the increased sales . . .”).
13          Defendants do not seriously contest that increased GeForce revenue from cryptocurrency
14   mining (and not from gaming) was the primary cause of NVIDIA’s dramatic growth in GPU revenues
15   in fiscal 2018—nor could they, as that fact has been confirmed by NVIDIA’s former executives,
16   Plaintiffs’ expert, multiple securities analysts, and the Company’s own admissions. E.g., ¶¶ 86, 98–
17   101, 111, 127, 161. Instead, Defendants accuse Plaintiffs of “mischaracteriz[ing] the meaning” of
18   Defendants’ statements to investors, arguing that when they told investors that the increase in revenues
19   was from “GeForce GPU products for gaming,” they really meant that the revenues were from
20   GeForce GPUs “designed and marketed for” gaming. Mot. 24 n.13 (italics in original). But this
21   argument is factually baseless: when they intended to do so, Defendants explicitly included in their
22   SEC filing the very sorts of phrases that they now urge the Court to insert ex post into their challenged
23   statements.9 In any event, Defendants’ argument is legally irrelevant at this stage. Disputes about
24
     9
             For example, when describing NVIDIA’s revenues from its OEM segment, Defendants stated
25   that the revenues came from “GPUs designed for mainstream desktops, notebooks, and
26   cryptocurrency mining.” Ex. G at 24. Similarly, when describing NVIDIA’s year-over-year growth
     for its OEM segment, NVIDIA described the growth as being “due primarily to strong demand for
27   GPU products targeted for use in cryptocurrency mining.” Id. at 27; Ex. N at 26. Such language was
     absent when the Company falsely assured investors that the uptick in its year-over-year revenues was
28   “due primarily to increased revenue from sales of GeForce GPU products for gaming.” Id.
                                                     22                           Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 30 of 43



 1   Defendants’ intended meaning of their statements cannot be resolved as a matter of law, even when
 2   Defendants are able to concoct a post hoc, plausible interpretation of the meaning of their statements.
 3   Khoja, 899 F.3d at 1014; see also Berson, 527 F.3d at 986–87 (reversing dismissal and rejecting post
 4   hoc attempt to rewrite phrase in SEC filing—even where interpretation was “conceivable”—because
 5   absent “undisputed evidence” that investors would have understood what the phrase meant, the court
 6   could not “find, as a matter of law, that defendants” made proper disclosures); Shenwick v. Twitter,
 7   Inc., 282 F. Supp. 3d 1115, 1139 n.24 (N.D. Cal. 2017) (rejecting defendants’ alternative interpretation
 8   of misstatement at pleadings stage as improper “dispute over the inferences to be drawn”).
 9                  3.      Defendants’ Statements Identifying the Purported Drivers of Gaming
                            Revenues Were False and Misleading
10

11          Defendants further misled investors when they purported to identify the fundamentals
12   “driving” NVIDIA’s Gaming revenues. On May 10, 2017, at NVIDIA’s Annual Investor Day, Fisher
13   represented that the drivers for Gaming revenues were “eSports, competitive gaming, AAA gaming,
14   [and] notebook gaming.” ¶ 149. This statement was materially misleading because it omitted that
15   cryptocurrency mining was a primary driver of NVIDIA’s Gaming segment revenues. Fisher himself
16   received reports at the time showing that, even if cryptocurrency mining had been entirely restricted
17   to China, sales to miners in China alone accounted for at least 25% to 35% of NVIDIA’s worldwide
18   GeForce “Gaming” revenues—enough, by itself, to make mining one of NVIDIA’s four largest
19   Gaming segment drivers. ¶¶ 86–88, 149. Of course, cryptocurrency mining was a phenomenon outside
20   of China as well (see ¶¶ 46, 58, 98–101), and when Fisher made this statement during the second
21   quarter of fiscal 2018, at least $199 million of NVIDIA’s Gaming-segment revenues were derived
22   from cryptocurrency mining. ¶¶ 127, 149; see also Ex. EE at 3 (RBC report).
23          Under similar circumstances, courts hold that companies mislead investors when they disclose
24   certain drivers of success while omitting other significant drivers or facts that show the disclosed
25   drivers are less robust. See Todd, 642 F.3d at 1222; Shenwick, 282 F. Supp. 3d at 1126, 1139 (finding
26   misleading statement that user engagement metric was a “major growth driver[]” when defendant
27   omitted negative trends in another metric because, due to the omission, “investors interpreted
28   Defendants’ statements as reassurances that the Company had experienced and would continue to
                                                    23                     Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
          Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 31 of 43



 1   experience positive growth and engagement trends”).
 2           Defendants’ principal response—that Fisher did not mean to discuss NVIDIA’s
 3   “fundamentals,” but rather intended to discuss the “market in general” (Mot. 22–23)—ignores his own
 4   words and improperly asks the Court to resolve a factual dispute at the pleading stage. Courts
 5   consistently reject efforts, such as Defendants’ here, to deny falsity by introducing their own counter-
 6   narrative at the motion to dismiss stage. See Khoja, 899 F.3d at 1014; Berson, 527 F.3d at 986–87; In
 7   re Snap Inc. Sec. Litig., 2018 WL 2972528, at *7 (C.D. Cal. June 7, 2018) (rejecting defendants’
 8   attempt to “offer an alternative interpretation of” their alleged misrepresentations, which “only
 9   demonstrate[d] that a factual dispute exists which cannot be resolved at the pleading stage”).
10           Defendants’ strained reading of Fisher’s statements is further belied by the conference
11   transcript. When Fisher outlined his discussion, he listed “where the market’s going” as a separate
12   topic from “the fundamentals behind PC gaming,” Ex. A at 7, and the drivers the Complaint identifies
13   are the “fundamentals of PC gaming” he discussed in connection with the latter topic. Id. at 7, 8–9, 11
14   (“Let’s talk about some growth drivers now. I mentioned eSports”; “Okay, let me talk about AAA
15   content, give you an update”; “Last thing I want to talk about is notebooks.”). Nowhere did Fisher
16   state that his discussion was of “fundamentals” of the “market in general,” as Defendants claim.
17           Defendants’ contention that Fisher’s statement identifying the fundamental drivers of
18   NVIDIA’s Gaming business was a mere statement of “opinion”—not fact—is equally baseless. The
19   statement, made by the head of the Company’s Gaming segment, did not reference his subjective
20   views or admit uncertainty—i.e., it was not prefaced with phrases like “I think” or “I believe.”
21   Omnicare, 135 S. Ct. at 1325.10 Moreover, even if Fisher’s statement could be read as an “opinion,”
22   it is still actionable, as the Complaint pleads numerous facts establishing that, at the time of the
23   Investor Day, Fisher knew of facts that undermined his statement identifying the fundamental revenue
24   drivers of the Gaming segment. See Nursing Home Pension Fund, 380 F.3d at 1230 (“The most direct
25   way to show both that a statement was false when made and that the party making the statement knew
26
     10
27          Fisher’s statement identifying the Gaming segment’s “fundamental[]” drivers stands in sharp
     contrast to those instances in which Fisher did express opinions during his presentation. See, e.g.,
28   Ex. A at 10 (Fisher opining that “I believe virtual reality is poised for growth.”).
                                                       24                           Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
          Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 32 of 43



 1   that it was false is via contemporaneous reports or data, available to the party, which contradict the
 2   statement.”). For example, Fisher (i) received weekly sales reports aggregating GeForce sales to
 3   cryptocurrency miners from the week before, supplemented by quarterly spreadsheets, ¶¶ 37, 85–93,
 4   175; (ii) had access to NVIDIA’s internal software program, GeForce Experience, that compiled usage
 5   data concerning whether consumers were using each GPU for gaming or mining, ¶¶ 18, 108, 178; and
 6   (iii) commissioned a presentation showing that, during the first eight months of 2017, 1.5 million
 7   GeForce units had been sold to cryptocurrency miners in China and that NVIDIA planned to directly
 8   target the largest miners, listing the top ten with their contact information. ¶¶ 17, 109–13, 176.
 9           Finally, while Defendants attempt to characterize Fisher’s statement as a mere “corporate
10   platitude” (Mot. 23), they ignore his actual words and that even corporate platitudes are actionable in
11   this Circuit when they “address specific aspects of a company’s operation[,]” including by
12   “provid[ing] a concrete description of the past and present state” of the business. Quality Sys., 865 F.3d
13   at 1143-44. Such descriptions are false and misleading when they are “inconsistent with real-time
14   financial information.” Id. at 1144 (reversing dismissal and finding actionable statements reassuring
15   investors about the “type of prospective sales” and concerning sales trends for customer segments).
16   Fisher’s “concrete description” of the current drivers of NVIDIA’s Gaming revenues contradicted the
17   “real-time” information he received. 11 Id.
18                  4.      Defendants’ Statements That the “Vast Majority” of Miner Demand Was
                            Served through the Crypto SKU and Omissions of NVIDIA’s GeForce
19                          Revenues from Miners Were False and Misleading
20           Defendants further misled investors by repeatedly stating that NVIDIA’s cryptocurrency-
21   related revenues were largely limited to sales of its “Crypto SKU” reported in the “OEM segment.”
22
     11
23            Defendants further try to misdirect by rewriting the Complaint itself, claiming that Plaintiffs
     allege the falsity of Fisher’s characterization of “the strength” of the industry. Mot. 23. But this is a
24   red herring: Plaintiffs nowhere challenge any statement that NVIDIA’s Gaming segment was
     “strong.” Rather, Plaintiffs challenge Fisher’s misleading identification of the “fundamentals” driving
25   NVIDIA’s Gaming revenues, which omitted the most fundamental (and at-risk) driver:
26   cryptocurrency mining. Defendants’ cited cases are thus inapposite. Id. In both SolarCity and Fusion-
     io, the alleged misstatements were limited to “vague statements of optimism,” using words or phrases
27   like “strong,” “good,” “great,” and “pretty darn big.” In re Solarcity Corp. Sec. Litig., 274 F. Supp.
     3d 972, 995 (N.D. Cal. 2017); In re Fusion-io, Inc. Sec. Litig., 2015 WL 661869, at *14-15 (N.D.
28   Cal. Feb. 12, 2015).
                                                         25                         Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 33 of 43



 1   ¶ 156. For example, Huang stated that “we serve the vast . . . majority of the cryptocurrency demand
 2   out of that specialized product,” ¶ 150, and Kress reiterated that “most” and the “majority” of
 3   cryptocurrency demand was served by the Crypto SKU. ¶¶ 156, 164. When asked by analysts how
 4   much cryptocurrency-related revenue NVIDIA had received, Defendants gave the specific amount of
 5   such revenues booked in NVIDIA’s OEM segment, without disclosing that substantially greater
 6   amounts of cryptocurrency-related revenues were being booked in the Gaming segment. For example,
 7   concerning NVIDIA’s second quarter fiscal 2018 results, Huang stated that “maybe $150 million or
 8   so” of revenue was due to mining—the amount reported for the Crypto SKU just days before (¶¶ 150–
 9   52)—but made no mention of the additional $199 million reported in the Gaming segment. ¶ 153.
10          These statements were materially false and misleading and omitted material facts. When
11   Defendants made their statements asserting that the “vast majority,” “most,” and the “majority” of
12   NVIDIA’s cryptocurrency-related revenues were limited to the Crypto SKU, NVIDIA was actually
13   receiving far more cryptocurrency-related revenues through its Gaming segment. ¶ 127. These
14   statements omitted any mention of the massive cryptocurrency-related sales that were coming through
15   the Gaming segment: $199 million in the second quarter and $229 million in the third quarter. Id.
16          Defendants assert that Huang’s August 2017 statements and Kress’s November 9, 2017
17   statement did not mislead anyone because, according to them, they also made other statements
18   suggesting that some GeForce GPUs were, in fact, being sold to miners. Mot. 25–27. Defendants’
19   argument amounts to a “truth-on-the-market” defense—that the allegedly false statements were
20   rendered immaterial by the prior or contemporaneous disclosure of the allegedly concealed truth. See
21   Provenz, 102 F.3d at 1492–93. However, as with other materiality challenges, determining whether
22   the concealed truth had in fact been disclosed is intensely fact-specific, and requires factual findings
23   about whether the truth was “transmitted to the public with a degree of intensity and credibility
24   sufficient to effectively counterbalance” the alleged false and misleading statement. Id. at 1493; see
25   also In re Immune Response Sec. Litig., 375 F. Supp. 2d 983, 1036 (S.D. Cal. 2005) (“[T]he [truth-on-
26   the-market defense] is more appropriately resolved by trial than by a motion to dismiss.”).
27          Moreover, numerous facts show that Defendants’ assertion of a truth-on-the-market defense
28   here verges on the frivolous. First, Defendants’ purportedly curative statements revealed, at the very
                                                      26                         Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
          Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 34 of 43



 1   most, that “a portion” (Ex. J at 4) or “some residual amount or some small amount” (¶ 164) of
 2   GeForce sales were made to cryptocurrency miners. This in no way contradicts—let alone
 3   “counterbalance[s],” Provenz, 102 F.3d at 1493—false assertions that the vast majority of NVIDIA’s
 4   cryptocurrency-related sales were made through the Crypto SKU. ¶¶ 150, 156, 164.
 5           Second, facts pleaded in the Complaint—including market analysts’ severe surprise when, in
 6   November 2018, the Company revealed the degree to which its Gaming results had been driven by
 7   mining—show conclusively that the truth about Defendants’ false and misleading statements was not
 8   known to investors during the Class Period. ¶¶ 136–44; see In re STEC Inc. Sec. Litig., 2011 WL
 9   2669217, at *8 (C.D. Cal. June 17, 2011) (“[T]he third-party analyst statements comport with
10   Plaintiffs’ mosaic . . . that Defendants’ statements could have been misleading”).
11           Third, Defendants’ additional false and misleading statements counteracted any effect of their
12   purportedly curative statements conceding that some GeForce GPUs were being sold to miners. For
13   example, to falsely assure investors that NVIDIA was not dependent on cryptocurrency demand,
14   Huang stated during the August 16, 2018 earnings call that “[w]e are masters at managing our channel,
15   and we understand the channel very well.” ¶¶ 131, 172. Not only was this statement itself misleading,
16   as it perpetuated NVIDIA’s Class Period misrepresentations that cryptocurrency was only a small
17   source of GeForce sales (¶¶ 132, 173), it also undermines Defendants’ argument that the Company’s
18   disclosure of “some mining demand” for GeForce GPUs (Mot. 26) informed the public of the
19   overwhelming mining demand for such units. See Snap, 2018 WL 2972528, at *7 (“[Defendant’s]
20   statements could have misleadingly reassured investors . . . thus operating as a direct rebuttal of any
21   [purported revelation of the truth]”); Immune Response, 375 F. Supp. 2d at 1037. Huang’s statement
22   successfully lulled analysts into believing (wrongly) that NVIDIA “ha[d] de-risked its portfolio from
23   crypto” (¶132) when, in fact, the opposite was true. In short, Defendants’ truth-on-the-market defense
24   is baseless and, at minimum, must await a developed factual record. 12
25
     12
26          Defendants also suggest that an analyst’s statement that the amount of GeForce revenue
     driven by cryptocurrency mining was “not easy” to “quantify” somehow supports the finding that
27   Defendants’ statements to investors were not false. Mot. 27. But this analyst reaction supports falsity:
     the market was deceived because Defendants could (and did) determine that mining was driving
28   Gaming revenue. See, e.g., ¶¶ 81–108 (“We actually know this data.”), 109–17.
                                                      27                           Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 35 of 43



 1           Finally, Defendants assert that Kress’s November 29, 2017 statement was an “opinion”
 2   (Mot. 27), but even an opinion is actionable when, like here, the statement lacks a reasonable basis or
 3   if it omits material facts. Omnicare, 135 S. Ct. at 1327, 1332. The Complaint alleges ample facts
 4   showing that the majority of NVIDIA’s cryptocurrency-related sales did not “reside” in the Crypto
 5   SKU and that Kress’s statement omitted material facts concerning the true proportion of revenues
 6   obtained through the Crypto SKU. ¶¶ 164–65. Thus, even if Kress’s statement could be construed as
 7   an “opinion,” it would remain actionable.
 8                   Plaintiffs Adequately Plead Scienter
 9           A plaintiff adequately pleads scienter if all of the facts alleged, taken collectively, give rise to
10   the strong inference that “the defendant made false or misleading statements either intentionally or
11   with deliberate recklessness.” Reese, 747 F.3d at 569 (italics in original). The inference “need not be
12   irrefutable, i.e., of the ‘smoking-gun’ genre, or even the ‘most plausible of competing inferences.’”
13   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324 (2007). When considering scienter, “a
14   court must first accept all factual allegations in the complaint as true” and must “consider the complaint
15   in its entirety.” Reese, 747 F.3d at 568; see also In re VeriFone Holdings, Inc. Sec. Litig., 704 F.3d
16   694, 703. (9th Cir. 2012) (“a holistic review” is required). Here, Plaintiffs allege specific facts
17   establishing that Defendants knew, or were at least deliberately reckless in not knowing, that their
18   statements minimizing NVIDIA’s dependence on cryptocurrency mining and the acute risk that this
19   dependence posed were false and misleading.
20                   1.      Defendants Had Access to Data Showing NVIDIA’s Gaming Segment’s
                             Reliance on Cryptocurrency Miners
21

22           “The most direct way” to show scienter is through allegations of “contemporaneous reports or

23   data, available to the party, which contradict the statement.” Nursing Home Pension Fund, 380 F.3d

24   at 1230; see also Quality Sys., 865 F.3d at 1145 (“[P]articularized allegations that defendants had

25   actual access to the disputed information . . . raise a strong inference of scienter.”). Plaintiffs allege in

26   detail how Defendants were informed about and had access to data showing the dramatic surge in

27   cryptocurrency-related sales occurring during 2017 and into 2018. ¶¶ 175–79. Specifically, Plaintiffs

28   allege that, beginning months before the Class Period, NVIDIA tracked GPU sales to miners by
                                                         28                           Case No. 4:18-cv-07669-HSG
                    PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                     CLASS ACTION COMPLAINT
          Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 36 of 43



 1   obtaining miner-specific sales data from customers and inputting these figures into a centralized sales
 2   database accessible to the GeForce executive team in the U.S., including Fisher, Milner, and Zhang.
 3   ¶¶ 85–88. The U.S. executive team, which received weekly reports on miner sales, was “obsessed”
 4   with this data, which showed that 60% to 70% of GeForce revenues came from miners. ¶¶ 85–97.
 5           Then, at a March 2017 meeting in China, the U.S. executive team discussed the proliferating
 6   demand from miners, which Fisher called “dangerous.” ¶ 94. Several months later, Senior Director
 7   for China, Zhang, at the request of Fisher and Milner, commissioned a study focused on the “[m]ining
 8   impact to [the] GeForce business,” reporting “1.5 [million] GTX [GeForce] sitting in mining” in China
 9   year-to-date and 840,000 GeForce unit sales to miners between April and July 2017 alone. ¶¶ 109–11.
10   The study projected 2.4 million units sold annually to miners in China alone (or $360 million in sales).
11   ¶ 111. While warning of “high risk and severe [demand] fluctuation,” it described NVIDIA’s “New
12   Business Model” whereby the Company would prepare for mining customer orders of 100,000 chips
13   per order while the sales force would “Direct[ly] Engage [the] Top 10-20 miners.” ¶¶ 112–13. This is
14   not the hearsay of a confidential witness—it is an internal company document, quoted in the
15   Complaint, memorializing the very sales trends that Defendants publicly denied.
16           The Complaint also explains how the GeForce Experience software tracked whether the
17   software’s 90 million users employed their GeForce chips for gaming or mining. ¶¶ 102–08. Indeed,
18   NVIDIA’s own website disclosed that the GeForce Experience software “collects data” including
19   “game usage,” and the Company claimed that “mid-to-high 90%” of customers use the software.
20   ¶¶ 104–05. FE 1 confirmed, “[w]e actually know this data”; he recounted how management saw the
21   rocketing sales to miners through the data and recalled Zhang explicitly discussing how GeForce
22   Experience data allowed NVIDIA to track mining usage. ¶ 108. 13
23           Plaintiffs further allege what Defendants actually did with all of this data: they forecasted a
24

25   13
             Whether Plaintiffs allege what the GeForce Experience data revealed at any discrete point in
26   time (Mot. 32) is immaterial when the allegations are viewed “holistically as required by Tellabs.”
     S. Ferry LP, # 2 v. Killinger, 542 F.3d 776, 784 (9th Cir. 2008). The Complaint describes various
27   data streams quantifying cryptocurrency-related sales. ¶¶ 86–88, 94–98, 101, 109–13. NVIDIA’s
     ability to see how its GPUs were being used through the GeForce Experience software is critical
28   because it refutes Defendants’ claims that NVIDIA could not determine end usage.
                                                     29                         Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 37 of 43



 1   60% rise in GeForce sales in 2018 driven by miner demand, which impelled NVIDIA to dramatically
 2   increase inventory, resulting in a severe glut when miner demand evaporated by the middle of the year.
 3   ¶¶ 88, 128, 135. Fisher and his team discussed these forecasts with FE 1 in calls and emails. ¶¶ 88,
 4   176. The internal data also prompted NVIDIA to include a carve-out to the revised EULA to
 5   accommodate large miners because, as FE 2, a Senior Product Director, explained, NVIDIA “knew
 6   GeForce was being used for crypto, and there was no way they could convince [miners] to use a [more
 7   expensive] pro GPU, so they carved it out.” ¶¶ 114–17. Decisions of these magnitudes—spiking
 8   inventory and fundamentally altering NVIDIA’s relationship with lucrative datacenter customers—
 9   could not have been made without Huang’s approval. See ¶ 116 (remark by FE 2 that EULA revision
10   “was almost guaranteed to have been done by Jensen [Huang] himself”). At minimum, the inference
11   that Huang at least knew of this move to accommodate large-scale miners to capitalize on
12   cryptocurrency-related demand is “at least as compelling as any opposing inference one could draw
13   from the facts alleged.” Tellabs, 551 at 324.
14          Plaintiffs’ highly “particularized allegations that defendants had actual access to the disputed
15   information”—extensive contemporaneous data showing that the Gaming segment’s meteoric sales
16   growth was driven by cryptocurrency mining—“raise a strong inference of scienter.” Quality Sys.,
17   865 F.3d at 1145; see ¶¶ 5–7, 81–113, 175–78; Reese, 747 F.3d at 571–72 (scienter based on “data to
18   which [defendant] had access . . .”); Nursing Home Pension Fund, 380 F.3d at 1230–31 (finding
19   scienter as to CEO based on availability of internal data); Finisar, 2017 WL 1549485, at *7 (“[E]ven
20   if [the CEO and board chairman] were not directly involved in these negotiations, they were either
21   aware or should have been aware of this materially relevant business information. And if for some
22   reason they were not, . . . as the leaders of the company, both [defendants] had access to it and could
23   have sought it out.”). That Huang’s direct report and close colleague, Fisher, monitored the data and
24   foresaw the danger it reflected only reinforces that conclusion. ¶¶ 36, 83–97, 109–13.
25          Faced with the holistic strength of these allegations, Defendants ineffectively attack the former
26   employees’ statements in isolation. Mot. 31–32. First, what matters is not whether the FEs had direct
27   contact with Defendants, but whether they “held positions that exposed them directly to data”
28   contradicting Defendants’ alleged misstatements, which Plaintiffs amply allege. Robb v. Fitbit Inc.,
                                                    30                        Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
          Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 38 of 43



 1   216 F. Supp. 3d 1017, 1032 (N.D. Cal. 2016) (scienter adequately pleaded based on reports of low-
 2   level employees to non-defendant COO despite no allegations that reports were conveyed to six
 3   individual defendants); accord Nursing Home Pension Fund, 380 F.3d at 1233 (crediting witnesses
 4   “described with sufficient particularity to establish that they were in a position to know [the
 5   information provided]”); Lloyd, 811 F.3d at 1208 (“the fact that a confidential witness reports hearsay
 6   does not automatically disqualify his statement from consideration in the scienter calculus”). FE 1
 7   regularly interacted with Fisher on forecasting calls and met him several times, including FE 1’s March
 8   2017 presentation regarding the explosion of GPU sales to miners. ¶¶ 88, 94. FE 1 also prepared the
 9   study of “[m]ining’s impact [on] GeForce” sales which Fisher commissioned through Zhang. ¶¶ 109–
10   13.
11           Second, Defendants’ argument that “FE-1 cannot establish scienter for Huang or Kress”
12   because the Complaint does not “allege that any of the information FE-1 describes was ever conveyed
13   to either of them” (Mot. 31) improperly constricts the scienter test to one of “actual knowledge,”
14   ignoring Ninth Circuit precedent premising scienter on “actual access to the disputed information”
15   and/or “recklessness.” Quality Sys., 865 F.3d at 1144–45. Defendants also overlook Huang’s and
16   Kress’s own statements reflecting access to the sales data that FE 1 described (see § III.C.2, infra) and
17   ignore Fisher’s import as the head of Gaming and direct report to Huang, who recognized the danger
18   that cryptocurrency sales posed. ¶¶ 36, 45, 87–88, 94.
19           Third, Defendants mischaracterize the Complaint, wrongly asserting that FE 2 left NVIDIA
20   before the Class Period (FE 2 left in May 2017 (¶ 38))14 and that Plaintiffs fail to describe FE 4’s basis
21   of knowledge or what FE 4 meant by a “high percentage” (FE 4 regularly interacted with distributors
22   and estimated that 50% of first-half 2018 GPU sales in Russia were to miners (¶ 101)). Cf. Mot. 31.
23   Moreover, these former employees’ accounts are corroborated by the Company’s own internal data
24   and by each other, further establishing their reliability. Daou, 411 F.3d at 1015.
25
     14
26          Even were Defendants correct, “common sense dictates that facts relevant to scienter will
     ordinarily date from before any alleged misrepresentations because the circumstances preceding the
27   statements . . . would be among those knowable at the time of the statements.” In re Toyota Motor
     Corp. Sec. Litig., 2012 WL 3791716, at *4 (C.D. Cal. Mar. 12, 2012); accord Quality Sys., 865 F.3d
28   at 1145 (crediting allegations of former director who left company before class period).
                                                       31                        Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 39 of 43



 1                   2.      Defendants’ Public Statements Confirm That They Either Had Access to
                             the Internal Data or Were Deliberately Reckless in Making Them
 2

 3           When defendants make specific factual representations about matters of importance to

 4   investors, they are deemed to have access to the underlying information. As the Ninth Circuit has

 5   explained, when defendants make specific factual representations that are false, “[i]t is unclear what

 6   further facts plaintiffs would need to plead to create a stronger inference that [they] had access to [the]

 7   information [they] discussed publicly.” Reese, 747 F.3d at 572; see also S. Ferry LP #2 v. Killinger,

 8   687 F. Supp. 2d 1248, 1259 (W.D. Wash. 2009) (where CEO made affirmative statements about risk-

 9   management capabilities, “[t]his is enough, under South Ferry . . . to find that [the CEO] had actual

10   knowledge of the systems integration and of the hedging capacity of his company”) (citing S. Ferry,

11   542 F.3d at 782–86).

12           Here, Defendants falsely and repeatedly quantified and minimized the magnitude of NVIDIA’s

13   cryptocurrency-related Gaming sales. ¶ 150 (Huang stating that NVIDIA had sold $150 million in

14   Crypto SKUs and that it served the “vast . . . majority of the cryptocurrency demand out of that

15   specialized product”), ¶ 152 (Huang claiming total crypto-related revenues “represented . . . maybe

16   $150 million or so”). They further assured investors that sales to miners were only a “small

17   percentage” or “some residual amount” of Gaming revenues, insisting that “most” or “the majority”

18   of miner demand resided in the OEM segment. ¶¶ 156, 164, 168.

19           Defendants’ claims that NVIDIA could not identify GeForce sales to miners (Mot. 26–28)

20   conflict with Plaintiffs’ well-pleaded allegations, which must be accepted as true when weighing

21   competing inferences. Tellabs, 551 U.S. at 322–24; see ¶¶ 83–93 (continuous tracking of GeForce

22   sales to miners in internal database and weekly and quarterly sales reports), 102–08 (ability to track

23   end-usage through GeForce Experience software, disclosed on Company website), 109–13 (2017

24   presentation providing monthly GeForce sales to miners). Moreover, those claims are contradicted by

25   Huang’s and Kress’s own statements quantifying such sales. ¶¶ 77–78, 150, 152, 156, 158, 160, 164,

26   170, 172; see Reese, 747 F.3d at 572 (“[T]he inference that [the SVP] did not have access to the

27   [relevant] data is directly contradicted by the fact that she specifically addressed it in her statement.”).

28           Indeed, if Defendants did not have access to the data, they were deliberately reckless, as their
                                                         32                          Case No. 4:18-cv-07669-HSG
                    PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                     CLASS ACTION COMPLAINT
       Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 40 of 43



 1   statements lacked the factual foundation that they implied. As one court in this Circuit has explained
 2   in similar circumstances, “[i]f [the CEO] did not in fact have such knowledge, it would be at least
 3   actionably reckless to reassure the public about these matters at all.” S. Ferry, 687 F. Supp. 2d at 1260;
 4   accord Reese, 747 F.3d at 569 (“[A]n actor is reckless if he had reasonable grounds to believe material
 5   facts existed that were misstated or omitted, but nonetheless failed to obtain and disclose such facts
 6   although he could have done so without extraordinary effort.”); Institutional Inv’rs Grp. v. Avaya, 564
 7   F.3d 242, 270 & n.43 (3d Cir. 2009) (“[The possibility that McGuire was ignorant is not necessarily
 8   exculpatory. . . . [I]f McGuire simply had no idea whether there was unusual discounting, and
 9   nonetheless confidently denied its existence, this would also have presented an obvious risk of
10   misleading investors.”); Makor Issues & Rights, Ltd. v. Tellabs, Inc., 513 F.3d 702, 704 (7th Cir. 2008)
11   (“When the facts known to a person place him on notice of a risk, he cannot ignore the facts and plead
12   ignorance of the risk.”).
13           Moreover, the fact that Defendants’ misleading statements came in direct response to questions
14   from analysts further supports scienter. ¶¶ 150, 156, 158, 164, 170, 172; see Avaya, 564 F.3d at 270;
15   Finisar, 2017 WL 1549485, at *7 (scienter found where “analysts had been speculating about the
16   possibility of an inventory build-up for months, providing further incentive for Defendants to seek out
17   or pay attention to such information”). This is particularly true here, where Defendants, in issuing their
18   denials, expressly touted their focus on the cryptocurrency market and its impact on NVIDIA’s
19   revenues. ¶ 180 (“We stay very close to the market. We know its every single move and we know its
20   dynamics.”). Such statements by an executive “maintain[ing] that he knew what he was talking about”
21   support scienter. S. Ferry, 687 F. Supp. 2d at 1260.
22                  3.      The Core Operations Doctrine Further Supports Scienter
23           The Ninth Circuit has explained that “[i]t may be inferred that facts critical to a business’s core
24   operations . . . are known to key company officers . . . where the nature of the relevant fact is of such
25   prominence that it would be ‘absurd’ to suggest that management was without knowledge of the
26   matter.” S. Ferry, 542 F.3d at 782, 786; accord Reese, 747 F.3d at 569; Berson, 527 F.3d at 988.
27   Although Plaintiffs’ scienter allegations do not depend on the core operations inference, it applies
28   here.
                                                        33                           Case No. 4:18-cv-07669-HSG
                    PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                     CLASS ACTION COMPLAINT
          Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 41 of 43



 1           Gaming is inarguably NVIDIA’s core business, accounting for over half of its total revenues,
 2   and the vast majority of Gaming revenues came from GeForce sales. ¶ 44. Given the enormity of
 3   NVIDIA’s $1.126 billion understatement of cryptocurrency-related sales (¶¶ 126–27), it would be
 4   “absurd to suggest” that Defendants were without knowledge of the Company’s true exposure to and
 5   dependence on cryptocurrency. S. Ferry, 542 F.3d at 786. Furthermore, the U.S. executive team’s
 6   acute focus on the cryptocurrency boom’s effect on Gaming sales (¶¶ 86–97), as well as Fisher’s
 7   vantage as head of Gaming (¶ 45), role as Huang’s direct report (id.), relationship with Huang since
 8   childhood (¶ 36), and keen attunement to the danger that the cryptocurrency trend posed (¶ 94), renders
 9   it similarly “absurd to suggest that [Defendants] would not discuss” this threat to NVIDIA’s largest
10   business. No. 84 Emp’r-Teamster Joint Council Pension Tr. Fund v. Am. W. Holding Corp., 320 F.3d
11   920, 943 n.21 (9th Cir. 2003); see also In re Cadence Design Sys., Inc. Sec. Litig., 692 F. Supp. 2d
12   1181, 1193 (N.D. Cal. 2010) (“[Scienter] arises because of the likelihood that [an EVP who reported
13   to defendants] would have told other executive officers that these important deals involved factors
14   that rendered their classification as term licenses highly questionable.”). If there were ever a case
15   where the core operations inference is appropriate, it is here. 15
16                  4.      Defendants Offer No Credible Alternative for Their Statements
17           Defendants offer no plausible competing explanation for their decision to conceal from
18   investors NVIDIA’s heavy dependence on cryptocurrency miners to drive GeForce sales. Their “good-
19   faith” argument that “NVIDIA was simply trying to do its best to manage through a challenging and
20   volatile market situation” is beside the point. Mot. 34. This case is about Defendants’ misleading
21   statements regarding the size and impact of NVIDIA’s cryptocurrency-related business, not
22   mismanagement. Schueneman, 840 F.3d at 709 (“It is the failure to disclose . . . that matters.”).
23   Defendants’ rhetorical query as to why management would increase sales into the channel if it “[knew]
24   that the lack of gamer demand would quickly come to light” mischaracterizes the Complaint. Mot. 35.
25   Plaintiffs allege that Defendants built up GeForce inventory to meet increasing demand from miners.
26   When mining demand disappeared, an inventory glut resulted, and the Company’s dependence on
27
     15
          Defendants do not dispute that the Individual Defendants’ scienter is properly imputed to
28   NVIDIA. See In re ChinaCast Educ. Corp. Sec. Litig., 809 F.3d 471, 476 (9th Cir. 2015).
                                                  34                          Case No. 4:18-cv-07669-HSG
                    PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                     CLASS ACTION COMPLAINT
          Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 42 of 43



 1   cryptocurrency-related revenues was exposed. ¶¶ 88, 128–43.
 2           Indeed, the Complaint explains why Defendants obscured NVIDIA’s dependence on mining:
 3   they wanted to avoid the skepticism—and corresponding discount—that investors would apply to
 4   cryptocurrency-related revenues that had proven unreliable during AMD’s crash just a few years
 5   before. ¶¶ 62–63. At this stage, Plaintiffs need only “provide a narrative of fraud—facts which, if true,
 6   substantiate an explanation at least as plausible as a nonfraudulent alternative.” ESG Capital Partners,
 7   LP v. Stratos, 828 F.3d 1023, 1035 (9th Cir. 2016). The Complaint amply meets this standard.
 8                  Plaintiffs Adequately Plead Control Person Liability
 9           Defendants do not contest that Huang or Kress are control persons, and instead, challenge only
10   the control person liability of Fisher. Fisher was not simply “a high-ranking corporate officer.”
11   Mot. 35. Fisher ran NVIDIA’s Gaming business (¶ 36); was NVIDIA’s most prominent executive
12   besides Huang and Kress (id.); was “responsible for the positioning and go-to-market strategy of
13   GeForce GPUs” (¶ 45); spoke for the Company at public events (¶ 36); directed weekly sales reports
14   and commissioned presentations showing GeForce sales trends (¶¶ 17, 37); and was recognized by
15   insiders as a “company stalwart.” Id. This is sufficient to plead control liability. In re Aqua Metals,
16   Inc. Sec. Litig., 2019 WL 3817849, at *9-10 (N.D. Cal. Aug. 14, 2019).
17           CONCLUSION
18           For the reasons discussed above, Defendants’ motion to dismiss should be denied. 16
19   Dated: September 13, 2019                     Respectfully submitted,

20                                                 KESSLER TOPAZ
                                                    MELTZER & CHECK, LLP
21
                                                   /s/ Andrew L. Zivitz
22                                                 Andrew L. Zivitz (pro hac vice)
                                                   (azivitz@ktmc.com)
23                                                 Matthew L. Mustokoff (pro hac vice)
                                                   (mmustokoff@ktmc.com)
24                                                 Eric K. Gerard (pro hac vice)
                                                   (egerard@ktmc.com)
25                                                 280 King of Prussia Road
                                                   Radnor, PA 19087
26

27
     16
            In the event that the Court grants Defendants’ motion in full or part, Plaintiffs respectfully
28   request that the Court grant leave to amend the Complaint pursuant to Fed. R. Civ. P. 15.
                                                      35                        Case No. 4:18-cv-07669-HSG
                   PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                                    CLASS ACTION COMPLAINT
     Case 4:18-cv-07669-HSG Document 128 Filed 09/13/19 Page 43 of 43



 1                                   Tel:    (610) 667-7706
                                     Fax:    (610) 667-7056
 2
                                             -and-
 3
                                     Jennifer L. Joost (Bar No. 296164)
 4                                   (jjoost@ktmc.com)
                                     One Sansome Street, Suite 1850
 5                                   San Francisco, CA 94104
                                     Tel: (415) 400-3000
 6                                   Fax: (415) 400-3001
 7                                   Counsel for Lead Plaintiff E. Öhman J:or Fonder AB
                                     and Co-Lead Counsel for the Class
 8

 9                                   BERNSTEIN LITOWITZ BERGER
                                      & GROSSMANN LLP
10
                                     Jonathan D. Uslaner (Bar No. 256898)
11                                   (jonathanu@blbglaw.com)
                                     Lauren M. Cruz (Bar No. 299664)
12                                   (lauren.cruz@blbglaw.com)
                                     2121 Avenue of the Stars, Suite 2575
13                                   Los Angeles, CA 90067
                                     Tel: (310) 819-3472
14
                                             -and-
15
                                     John C. Browne (pro hac vice)
16                                   (johnb@blbglaw.com)
                                     Jeroen van Kwawegen (pro hac vice)
17                                   (jeroen@blbglaw.com)
                                     Michael M. Mathai (pro hac vice pending)
18                                   (michael.mathai@blbglaw.com)
                                     1251 Avenue of the Americas
19                                   New York, NY 10020
                                     Tel: (212) 554-1400
20                                   Fax: (212) 554-1444
21                                   Counsel for Lead Plaintiff Stichting Pensioenfonds
                                     PGB and Co-Lead Counsel for the Class
22

23

24

25

26

27

28
                                        36                         Case No. 4:18-cv-07669-HSG
             PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS CONSOLIDATED
                              CLASS ACTION COMPLAINT
